U.S. BANCORP CENTER

MINNEAPOLIS, MINNESOTA

 

 

OFFICE LEASE AGREEMENT

BETWEEN

WELLS REIT – 800 NICOLLETT AVENUE OWNER, LLC, a

Delaware limited liability company

(“LANDLORD”)

AND

PIPER JAFFRAY & CO., a Delaware corporation

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I.      Basic Lease Information

     1   

II.     Lease Grant

     4   

III.        Adjustment of Commencement Date; Possession

     4   

IV.        Rent

     5   

V.     Compliance with Laws; Use

     14   

VI.        Security Deposit

     15   

VII.       Services to be Furnished by Landlord

     16   

VIII.      Leasehold Improvements

     19   

IX.        Repairs and Alterations

     20   

X.     Use of Electrical Services by Tenant

     22   

XI.        Entry by Landlord

     22   

XII.       Assignment and Subletting

     23   

XIII.      Liens

     26   

XIV.      Indemnity and Waiver of Claims

     27   

XV.       Insurance

     28   

XVI.      Subrogation

     30   

XVII.        Casualty Damage

     30   

XVIII.       Condemnation

     32   

XIX.     Events of Default

     33   

XX.      Remedies

     34   

XXI.     Limitation of Liability

     36   

XXII.        No Waiver

     37   

XXIII.  Quiet Enjoyment

     37   

XXIV.  Relocation

     37   

XXV.       Holding Over

     38   

XXVI.      Subordination to Mortgages; Estoppel Certificate

     38   

XXVII.     Attorneys’ Fees

     39   

XXVIII. Notice

     39   

XXIX. Excepted Rights

     40   

XXX. Surrender of Premises

     40   

XXXI. Miscellaneous

     41   

 

i



--------------------------------------------------------------------------------

XXXII. Entire Agreement.

     44   

 

ii



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

This Office Lease Agreement (the “Lease”) is made and entered into as of the
30th day of May, 2012 (the “Effective Date”), by and between WELLS REIT – 800
NICOLLETT AVENUE OWNER, LLC, a Delaware limited liability company (“Landlord”)
and PIPER JAFFRAY & CO., a Delaware corporation (“Tenant”).

 

I.

Basic Lease Information.

 

  A.

“Building” shall mean the building located at 800 Nicollet Mall, Minneapolis,
Minnesota 55402, and commonly known as U.S. Bancorp Center.

 

  B.

“Rentable Square Footage of the Building” is deemed to be 931,497 square feet.

 

  C.

“Premises” shall mean the area shown on Exhibit A to this Lease. The Premises
are located on floors 9, 10 and 12. The “Rentable Square Footage of the
Premises” is deemed to be 123,882 square feet. The Premises includes all
corridors and restroom facilities located on floors 9, 10 and 12. Landlord and
Tenant stipulate and agree that the Rentable Square Footage of the Building and
the Rentable Square Footage of the Premises are correct and shall not be
remeasured unless the Landlord physically expands the Building.

 

  D.

“Rent Commencement Date” means June 1, 2014.

 

  E.

“Base Rent”:

 

Period

 

Annual Rate

Per Square Foot

 

Annual

Base Rent

 

Monthly

Base Rent

6/1/14 – 5/31/15

  $15.95*   $1,975,917.90*   $164,659.82*

6/1/15 – 5/31/16

  $16.45   $2,037,858.90   $169,821.57

6/1/16 – 5/31/17

  $16.95   $2,099,799.90   $174,983.32

6/1/17 – 5/31/18

  $17.45   $2,161,740.90   $180,145.07

6/1/18 – 5/31/19

  $17.95   $2,223,681.90   $185,306.82

6/1/19 – 5/31/20

  $18.45   $2,285,622.90   $190,468.57

6/1/20 – 5/31/21

  $18.95   $2,347,563.90   $195,630.32

6/1/21 – 5/31/22

  $19.45   $2,409,504.90   $200,792.07

6/1/22 – 5/31/23

  $19.95   $2,471,445.90   $205,953.82

6/1/23 – 5/31/24

  $20.45   $2,533.386.90   $211,115.57

6/1/24 – 5/31/25

  $20.95   $2,595,327.90   $216,277.32

6/1/25 – 11/30/25

  $21.45   $2,657,268.90   $221,439.07

* Notwithstanding anything to the contrary set forth in this Lease, including
this Section I.E., during period commencing on June 1, 2014 and continuing to
May

 

1



--------------------------------------------------------------------------------

31, 2015 (the “Base Rent Abatement Period”), Tenant shall be entitled to an
abatement of all of the Base Rent due during the Base Rent Abatement Period (the
“Abated Base Rent”); provided, however, Tenant shall not be entitled to such
abatement during any portion of the Base Rent Abatement Period in which a
Monetary Default exists under Section XIX.A of this Lease. During the Base Rent
Abatement Period, except as expressly provided herein, only Base Rent shall be
abated and all other costs and charges specified in the Lease, including without
limitation Tenant’s Pro Rata Share of Expenses and Taxes, shall remain due and
payable pursuant to the provisions of this Lease.

Rent (defined in Section IV.A. of this Lease) is payable to the order of
Landlord at the following address:

Wells REIT – 800 Nicollett Avenue Owner, LLC

P.O. Box 809263

Chicago, Illinois 60680-9263

Or can be wired as follows:

Bank Name: US Bank

ABA: 064000059 (wires and ACH)

Account Name:  Piedmont Operating Partnership, LP

Account Number:  1-512-0384-0328

 

  F.

“Tenant’s Pro Rata Share”: 13.299%. In no event shall Landlord be entitled to
increase Tenant’s Pro Rata Share during the Term, except in the event of an
increase in the size of the Premises or a reduction in the rentable square
footage of the Building due to a permanent reduction in the rentable square
footage of the Building available for lease.

 

  G.

“Term”: The period commencing on June 1, 2014 (the “Commencement Date”) and
ending on November 30, 2025 (the “Termination Date”), as the same may be
extended by any Renewal Term, unless terminated early in accordance with this
Lease. At the request of either party, Landlord and Tenant shall enter into a
commencement letter agreement in the form attached as Exhibit C.

 

  H.

Tenant allowances:

Improvement Allowance: Seven Million Eight Hundred Four Thousand Five Hundred
Sixty-Six and 00/100 Dollars ($7,804,566.00, i.e. $63.00 per Rentable Square
Foot of the Premises), as more fully described in Exhibit D.

Space Planning Allowance: Fourteen Thousand Eight Hundred Sixty-Five and 84/100
Dollars ($14,865.84, i.e. $0.12 per Rentable Square Foot of the Premises), as
more fully described in Section IV of Exhibit E.

 

  I.

“Security Deposit”: Initially, a $2,000,000.00 letter of credit, as such amount
may be reduced in accordance with Article VI.

 

2



--------------------------------------------------------------------------------

  J.

“Guarantor(s)”: None.

 

  K.

“Broker(s)”: Jones Lang LaSalle (Tenant’s Broker) and Cushman & Wakefield of
Minnesota (Landlord’s Broker).

 

  L.

“Permitted Use”: General office, which shall include, without limitation, any
business or other operation engaged in banking, insurance or securities
brokerage, trading or marketing, financial or investment planning or counseling,
venture capital or other financial services and uses incidental thereto.

 

  M.

“Notice Addresses”:

Tenant:

Piper Jaffray & Co.

800 Nicollet Mall, Suite             

Minneapolis, Minnesota 55402

Attn:  Real Estate and Contract Management

Landlord:

Wells REIT - 800 Nicollett Avenue Owner, LLC

c/o Piedmont Office Realty Trust, Inc.

11695 Johns Creek Parkway, Suite 350

Johns Creek, Georgia 30097

Attention: Mr. Carroll A. “Bo” Reddic IV, Executive Vice President, Real Estate
Operations

Facsimile: 770 / 243-8294

A copy of any notices to Landlord shall be sent to Piedmont Office Realty Trust,
Inc., 800 Nicollet Avenue, Suite 2830, Minneapolis, Minnesota 55402, Attention:
Property Manager.

 

  N.

“Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day (“Holidays”). Landlord may designate additional Holidays, provided
that the additional Holidays are commonly recognized by other office buildings
in the area where the Building is located.

 

  O.

“Initial Alterations” means the work that Tenant will perform in the Premises
pursuant to the work letter agreement (the “Work Letter”) attached as Exhibit D.
From and after the Effective Date, the provisions of this Lease and the Work
Letter that related to or impose restrictions or obligations on Tenant with
respect to the Initial Alterations, including, Section IX.C. and Exhibit D,
shall be applicable to and enforceable against Tenant notwithstanding the fact
that the Commencement Date has not occurred.

 

3



--------------------------------------------------------------------------------

  P.

“Law(s)” means all applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity.

 

  Q.

“Normal Business Hours” for the Building are 8:00 A.M. to 6:00 P.M. on Business
Days and 8:00 A.M. to 1:00 P.M. on Saturdays.

 

  R.

“Parking Garage” means the parking areas and drives located in the parking
garage located under and serving the Building, together with all elevators,
escalators, stairways and other access thereto from the Building to the public
streets.

 

  S.

“Property” means the Building and the parcel(s) of land on which it is located
and, at Landlord’s discretion, the Parking Garage and other improvements serving
the Building, if any, and the parcel(s) of land on which they are located.

 

  T.

“Sublease” means that certain Sublease Agreement dated September 18, 2003,
between Tenant and U.S. Bancorp (“U.S. Bank”), as amended.

 

II.

Lease Grant.

Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord, together with the right in common with others (i) to use during the
Term the riser space and chaseways existing throughout the Building, and (ii) to
use any portions of the Property that are designated by Landlord for the common
use of tenants and others, such as sidewalks, unreserved parking areas, common
corridors, elevator foyers, restrooms, vending areas and lobby areas (the
“Common Areas”). Landlord and Tenant hereby acknowledge and agree that
notwithstanding any other provision of this Lease apparently to the contrary the
following provisions of this Lease shall be immediately effective as of the
Effective Date notwithstanding the fact that the Commencement Date has not
occurred and notwithstanding the terms and conditions of the Sublease: Exhibit D
and Section IX.C. (but only with respect to Tenant’s construction of the Initial
Alterations). In the event the Sublease is terminated pursuant to the terms and
conditions thereof as a result of a casualty or eminent domain proceedings, then
this Lease shall automatically terminate contemporaneously with such termination
of the Sublease.

 

III.

Possession; AS IS.

Subject to Landlord’s obligations under Section IX.B., the Premises shall be
accepted by Tenant on the Commencement Date in “as is” condition and
configuration. Tenant was in possession of the Premises prior to the
Commencement Date and agrees that the Premises are in good order and
satisfactory condition, and that there are no representations or warranties by
Landlord regarding the condition of the Premises or the Building.

 

4



--------------------------------------------------------------------------------

IV.

Rent.

 

  A.

Payments. As consideration for this Lease, Tenant shall pay Landlord, without
any setoff or deduction, except as otherwise provided in this Lease, the total
amount of Base Rent and Additional Rent due for the Term in accordance with the
terms and conditions of this Lease. “Additional Rent” means all sums (exclusive
of Base Rent) that Tenant is required to pay Landlord. Additional Rent and Base
Rent are sometimes collectively referred to as “Rent”. Notwithstanding anything
in this Lease to the contrary, Tenant’s obligation under this Lease to pay any
Base Rent or Tenant’s Pro Rata Share of Expenses and Taxes shall commence on the
Rent Commencement Date, subject to the provisions of Section I.E. Tenant shall
pay and be liable for all rental, sales and use taxes (but excluding income
taxes), if any, imposed upon or measured by Rent under applicable Laws. Base
Rent and recurring monthly charges of Additional Rent shall be due and payable
in advance on the first day of each calendar month without notice or demand. All
other items of Rent shall be due and payable by Tenant on or before 30 days
after billing by Landlord. All payments of Rent shall be by good and sufficient
check or by other means (such as automatic debit or electronic transfer)
acceptable to Landlord. If Tenant fails to pay any item or installment of Rent
when due, Tenant shall pay Landlord an administration fee equal to $1,000.00,
provided that Tenant shall be entitled to a grace period of 5 Business Days
prior to such administrative fee being due for the first two (2) late payments
of Rent in a given calendar year. Notwithstanding anything in this Lease to the
contrary, in addition to the administrative fee provided for herein, if Tenant
fails to pay any item or installment of Rent when due, Tenant shall pay interest
to Landlord on such unpaid amount from the date due until such item or
installment of Rent is paid at a rate equal to the Prime Rate plus 4%. If the
Rent Commencement Date occurs on a day other than the first day of a calendar
month or the term of this Lease terminates on a day other than the last day of a
calendar month, then the monthly Base Rent and Tenant’s Pro Rata Share of
Expenses (defined in Section IV.C.) and Taxes (defined in Section IV.D.) for
such month shall be prorated based on the number of days in such calendar month.
Landlord’s acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due. No endorsement or
statement on a check or letter accompanying a check or payment shall be
considered an accord and satisfaction, and either party may accept the check or
payment without prejudice to that party’s right to recover the balance or pursue
other available remedies. Except as expressly provided otherwise in this Lease,
Tenant’s covenant to pay Rent is independent of every other covenant in this
Lease.

 

  B.

Payment of Tenant’s Pro Rata Share of Expenses and Taxes. From and after the
Rent Commencement Date, Tenant shall pay Tenant’s Pro Rata Share of the total
amount of Expenses (defined in Section IV.C.) and Taxes (defined in Section
IV.D) for each calendar year during the Term. On or before December 1 of each
calendar year of the Term, Landlord shall provide Tenant with a good

 

5



--------------------------------------------------------------------------------

 

faith estimate of the total amount of Expenses (less the Expense Credit [as
defined below]) and Taxes for the following calendar year. On or before the
first day of each month, Tenant shall pay to Landlord a monthly installment
equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s estimate of the
total amount of Expenses and Taxes. If Landlord determines that its good faith
estimate was incorrect by a material amount, Landlord may provide Tenant with a
revised estimate. After its receipt of the revised estimate, Tenant’s monthly
payments shall be based upon the revised estimate. If Landlord does not provide
Tenant with an estimate of the total amount of Expenses and Taxes December 1 of
any calendar year, commencing on January 1 of the following calendar year,
Tenant shall continue to pay monthly installments based on the previous year’s
estimate until Landlord provides Tenant with the new estimate. Upon delivery of
the new estimate, an adjustment shall be made for any month for which Tenant
paid monthly installments based on the previous year’s estimate. Tenant shall
pay Landlord the amount of any underpayment within 30 days after receipt of the
new estimate. Any overpayment shall be refunded to Tenant within 30 days or
credited against the next due future installment(s) of Additional Rent, at
Tenant’s election.

As soon as is practical following the end of each calendar year but in no event
later than May 1, Landlord shall furnish Tenant with a statement of the actual
amount of Expenses and Taxes for the prior calendar year and Tenant’s Pro Rata
Share of the actual amount of Expenses and Taxes for the prior calendar year. If
the estimated amount of Expenses and Taxes for the prior calendar year is more
than the actual amount of Expenses and Taxes for the prior calendar year,
Landlord shall apply any overpayment by Tenant against Additional Rent due or
next becoming due, provided if the Term expires before the determination of the
overpayment, Landlord shall refund any overpayment to Tenant after first
deducting the amount of any Rent remaining due. If the estimated amount of
Expenses and Taxes for the prior calendar year is less than the actual amount of
Expenses and Taxes for such prior year, Tenant shall pay Landlord, within 30
days after its receipt of the statement of Expenses and Taxes, any underpayment
for the prior calendar year.

 

  C.

Expenses Defined. “Expenses” means all costs and expenses incurred in each
calendar year in connection with operating, maintaining, repairing, and managing
the Building and the Property, including, but not limited to:

 

  1.

Labor costs, including, wages, salaries, social security and employment taxes,
medical and other types of insurance, uniforms, training, and retirement and
pension plans.

 

  2.

Management fees not to exceed three percent (3%) of the gross receipts from the
Building, the cost of equipping and maintaining a management office, accounting
and bookkeeping services, legal fees not attributable to leasing or collection
activity, and other administrative costs. Landlord, by itself or

 

6



--------------------------------------------------------------------------------

 

through an affiliate, shall have the right to directly perform or provide any
services under this Lease (including management services), provided that the
cost of any such services shall not exceed the cost that would have been
incurred had Landlord entered into an arms-length contract for such services
with an unaffiliated entity of comparable skill and experience.

 

  3.

The cost of services, including amounts paid to service providers and the rental
and purchase cost of parts, supplies, tools and equipment.

 

  4.

Premiums and deductibles paid by Landlord for insurance, including workers
compensation, fire and extended coverage, earthquake, general liability, rental
loss, elevator, boiler and other insurance customarily carried from time to time
by owners of comparable office buildings.

 

  5.

Electrical Costs (defined below) and charges for water, gas, steam and sewer,
but excluding those charges for which Landlord is reimbursed by tenants.
“Electrical Costs” means: (a) charges paid by Landlord for electricity; and
(b) costs incurred in connection with an energy management program for the
Property. Electrical Costs shall be adjusted as follows: (i) amounts received by
Landlord as reimbursement for above standard electrical consumption shall be
deducted from Electrical Costs; (ii) the cost of electricity incurred to provide
overtime HVAC to specific tenants (as reasonably estimated by Landlord) shall be
deducted from Electrical Costs; and (iii) if Tenant is billed directly for the
cost of building standard electricity to the Premises as a separate charge in
addition to Base Rent, the cost of electricity to individual tenant spaces in
the Building shall be deducted from Electrical Costs.

 

  6.

The amortized cost of capital improvements (as distinguished from replacement
parts or components installed in the ordinary course of business) made to the
Property which are: (a) performed primarily to reduce operating expense costs or
otherwise improve the operating efficiency of the Property but only to the
extent of any cost savings actually achieved by Landlord as a result of the
improvement; or (b) required to comply with any Laws that are enacted or first
interpreted (by the applicable enforcement authority of such Laws) to apply to
the Property after the Effective Date. The cost of capital improvements made
under subparagraph (a) above shall be amortized by Landlord over the Payback
Period (defined below). The cost of capital improvements made under subparagraph
(b) shall be amortized by Landlord on a straight-line, level payment basis at an
assumed interest rate of eight percent (8%) per annum over the reasonably
estimated useful life of the improvement(s). Landlord will only include in
Expenses that portion of the amortized cost of such improvements that are
allocable to the Term. “Payback Period” means the reasonably estimated period of
time that it takes for the cost savings resulting from a capital improvement to
equal the total cost of the capital improvement. If Landlord desires to recover
any capital

 

7



--------------------------------------------------------------------------------

 

expenditures under clause (a) above, as a part of its annual reconciliation of
Expenses, Landlord shall detail the cost of the capital expenditures, the
estimated annual cost savings, the anticipated Payback Period and a
reconciliation of actual costs savings, if applicable, for that particular year.
If the estimated amount of the cost savings for the prior calendar year is more
than the actual amount of the cost savings for the prior calendar year, Landlord
will apply any overpayment by Tenant against Additional Rent due or next
becoming due, provided if the Term expires before the determination of the
overpayment, then Landlord shall refund any overpayment to Tenant after first
deducting the amount of Rent due. If the estimated amount of the cost savings
for the prior calendar year is less than the actual amount of the cost savings
for such prior calendar year, then Tenant shall pay Landlord, within thirty
(30) days after Tenant’s receipt of the reconciliation, any underpayment for the
prior calendar year.

If Landlord incurs Expenses for the Property together with one or more other
buildings or properties, whether pursuant to a reciprocal easement agreement,
common area agreement or otherwise, the shared costs and expenses shall be
equitably prorated and apportioned between the Property and the other buildings
or properties.

Notwithstanding anything to the contrary in this Lease, Expenses shall not
include (and Landlord shall be solely responsible for paying):

 

  7.

costs directly or indirectly resulting from or relating to (including repairs,
restoration, security measures, emergency or temporary services, inspection and,
during the period of such repair or restoration, any increase in Expenses
resulting from) fire, windstorm or other casualty or damage or destruction from
any other cause; provided, however, this shall not prevent or restrict
Landlord’s ability to include (in accordance with the terms of this Lease)
insurance premiums and deductibles paid by Landlord;

 

  8.

costs directly or indirectly resulting from or relating to (including repairs,
restoration, security measures, emergency or temporary services, inspection and,
during the period of such repair or restoration, any increase in Expenses
resulting from) exercise of rights of eminent domain;

 

  9.

costs of correcting any violations of any Laws, except to the extent of what
would have been the cost of compliance in the first instance if such compliance
would have been properly included in Expenses under paragraphs 1-6 of this
Section 4.C.;

 

  10.

leasing commissions, costs and disbursements and any other cost or expense
incurred in connection with negotiations or disputes with Building occupants, or
prospective occupants of the Building;

 

8



--------------------------------------------------------------------------------

  11.

legal fees, costs and disbursements, except in connection with the negotiation
of vendor contracts for the Building and/or any challenge or appeal of property
tax rates or valuation;

 

  12.

costs incurred in renovating or otherwise improving or decorating or
redecorating space for Building occupants or vacant space leased or held or
designated for lease in the Building or costs related thereto, including any
alterations to the Building in connection with, or which are required by reason
of, any lease or agreement with any Building occupant;

 

  13.

costs of correcting defects in, or inadequacy of, the design or construction of
the Building or the materials used in the construction of the Building or in the
Building equipment or appurtenances thereto, except that, for the purposes of
this paragraph 13, conditions (not occasioned by or related to design, materials
or construction defects or inadequacies) resulting from ordinary wear and tear
and use shall not be deemed defects and costs arising from repairs and
maintenance of such ordinary wear and tear items may be included in Expenses;

 

  14.

costs of electricity and other services sold to Building occupants or others for
which Landlord is entitled to be reimbursed (whether or not actually collected
by Landlord) as a separate additional charge or rental;

 

  15.

depreciation and amortization, except for capital improvements as described in
paragraph 6 above;

 

  16.

costs (and reserves therefor) of a capital nature, including capital
improvements, capital repairs and replacements and capital equipment, except for
capital improvements which may be included in Expenses pursuant to sub-paragraph
6 above and the amount of any monthly or other fee or charge payable under any
maintenance, service or other contract (other than a so-called “full service”
elevator maintenance contract generally maintained with respect to high rise
office buildings in downtown Minneapolis, Minnesota) which is allocable to
capital repairs and replacements shall be excluded from Expenses;

 

  17.

costs in connection with services or other benefits of a type which are not, or
which are provided at higher levels or greater amounts than, or to a degree
which is higher than furnished to Tenant, but which are provided to other
Building occupants;

 

  18.

financing and refinancing costs, interest on debt or amortization payments on
any mortgage or mortgages, and rental under any ground or underlying leases or
lease, together with all costs incidental to the items mentioned in this
sub-paragraph 18;

 

9



--------------------------------------------------------------------------------

  19.

all costs associated with the operation of the business of the ownership or
entity which constitutes “Landlord” (as distinguished from the costs of
operating, maintaining, repairing and managing the Building) including, but not
limited to, Landlord’s or Landlord’s managing agent’s general corporate overhead
and general administrative expenses;

 

  20.

rentals and other related costs, if any, incurred in leasing air conditioning,
security, or other building operation or management systems, elevators or other
equipment or facilities which, if purchased and owned by Landlord, would
ordinarily be considered to be of a capital nature;

 

  21.

costs associated with items and services for which Tenant reimburses Landlord
(other than through Tenant paying Tenant’s Additional Rent) or for which Tenant
pays third persons;

 

  22

.costs of entertaining current or prospective Building occupants, and costs
incurred in advertising in respect of or for the Building or other marketing or
promotional activity;

 

  23.

costs resulting from the negligence or misconduct of Landlord or its employees,
agents or contractors;

 

  24

.bad debt expenses or bad debt reserves, whether for rent or otherwise, or any
fees or penalties charged to Landlord as a result of not paying any amount
constituting costs or expenses when due;

 

  25.

costs of any repair or damage caused by or resulting from the negligence or
wrongful act or omission of Tenant or any other Building occupant;

 

  26.

costs which are paid or payable by third parties other than other Building
occupants through their contribution to Expenses;

 

  27.

costs in any manner associated with removal, cleaning, abatement or remediation
of “hazardous materials” in or about the Building, Common Area or Property,
except that fees for disposal of building standard fluorescent lamps and similar
items may be included in Expenses;

 

  28.

capital costs for sculpture, paintings or other art objects;

 

  29.

except with respect to memberships in and contributions to professional or civic
organizations which support commercial real estate generally and/or other
community interest that, based on Landlord’s reasonable determination, benefit
the Building, including by way of example, but not limitation, BOMA, NAIOP and
the Minneapolis Downtown Council, contributions to any organizations, whether
professional, political, civic or charitable;

 

10



--------------------------------------------------------------------------------

  30.

costs incurred in connection with any special events held in the Common Areas
(regardless of whether such events are held for profit), other than those of a
seasonal nature or associated with holidays which are conducted by Landlord for
the general benefit of all tenants of the Building; and

 

  33.

premiums paid to perform work after Business Hours, unless (a) performing work
after Business Hours is consistent with the standard operation of a Class A
building similar to the Building in the Downtown Minneapolis Central Business
District, (b) is required by the terms of this Lease to be performed after
Business Hours; (c) is otherwise approved in advance in writing by Tenant; or
(d) is necessary in an emergency; and

 

  34.

entertainment related expenses incurred by Landlord or its personnel; and

 

  35.

travel and related expenses incurred by Landlord or its personnel responsible
for the Project, except in connection with professional development of such
personnel or in connection with such personnel performing the obligations of
Landlord under this Lease.

To the extent the corresponding expense is not already excluded from Expenses
under paragraphs 7-35 of this Section IV.C., Expenses shall be further reduced
by (a) any amounts or consideration actually received by Landlord for the
special use by Tenant or other Building occupant of the Common Areas of the
Building in excess of Landlord’s actual out-of-pocket expenses incurred in
connection with such use, (b) insurance proceeds or other awards and settlements
received by Landlord (after deduction of the reasonable costs of securing the
same) representing reimbursement of Expenses incurred by Landlord, (c) the
amount of any other refund or discount Landlord receives in connection with any
costs or expenditures otherwise included in Expenses, (d) the amount of capital
expense (or amortization of any payment related thereto) allocable to (i) any
portion of a Renewal Term unless the related capital improvement was first
placed in service or installed subsequent to the Binding Notice related to such
Renewal Term was delivered to Landlord, and (ii) any Refusal Space unless the
related capital improvement was first placed in service or installed after the
Notice of Exercise related to such Refusal Space, and (e) any Expenses incurred
by reason of any retail space being located in the Building which are in excess
of those which would be incurred if such space were used for general office
purposes. In determining what is included and excluded as Expenses, in
calculation of Tenant’s Expenses (estimated or actual) and the determination of
time of payments therefor, Landlord shall not treat Tenant any less favorably
than other Building occupants generally, except with respect to items of
Expenses specifically included in Expenses under paragraphs 1-6 of this Section
IV.C.

Notwithstanding anything to the contrary contained herein, in no event will
Landlord be entitled to a reimbursement from tenants for Expenses and Taxes

 

11



--------------------------------------------------------------------------------

(as defined below) in excess of one hundred percent (100%) of the costs actually
paid or incurred by Landlord in any applicable calendar year.

If the Building is not at least 95% occupied during any calendar year or if
Landlord is not supplying services to at least 95% of the total Rentable Square
Footage of the Building at any time during a calendar year, Expenses that vary
based on the occupancy of the Building and that are regularly and customarily
grossed-up in Class “A” multi-tenant office buildings in the Minneapolis Central
Business District shall, at Landlord’s option, be determined as if the Building
had been 95% occupied and Landlord had been supplying services to 95% of the
Rentable Square Footage of the Building during that calendar year.

During each calendar year of the Term (and any renewal or extension terms),
Tenant shall receive a credit against Tenant’s Pro Rata Share of the total
amount of Expenses and Taxes in an amount equal to twenty-three and one-half
cents ($0.23  1/2) per square foot of rentable area in the Premises (the
“Expense Credit”), which credit shall be reflected in any budget, estimate or
reconciliation of Expenses prepared by Landlord.

 

  D.

Taxes Defined.    “Taxes” shall mean:    (1) all real estate taxes and other
assessments on the Building and/or Property, including, but not limited to,
assessments for special improvement districts and building improvement
districts, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments and the Property’s share of
any real estate taxes and assessments under any reciprocal easement agreement,
common area agreement or similar agreement as to the Property; (2) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (3) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (1) and (2), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall exclude (a) any item included in Expenses; (b) any net
income tax, estate tax, gift tax, transfer tax, or inheritance tax; (c) any
increased amounts of such taxes, assessments or imposts resulting from any
agreement by Landlord with any governmental authority or unit setting a minimum
assessed value for the Building or Land, or otherwise fixing the amount of Taxes
payable with respect thereto, except as expressly provided under Section IV.F;
and (d) any taxes, assessments or imposts constituting a lien against the
Building or Land as of the Effective Date. In the case of Taxes, such as special
assessments, where Landlord may elect to pay the entire amount of such
assessments at one time or pay the same in installments, then (i) if Landlord
elects to pay such amount in installments, “Taxes” shall include only the
installment of such Tax due and payable in such year, with the installments due
and payable in the year the Term commences or ends prorated on a daily basis,
and Tenant shall only be responsible for such installments which are due and
payable within the Term; or (ii) if Landlord elects to pay such assessments in a
lump sum, then Tenant shall

 

12



--------------------------------------------------------------------------------

 

only be responsible to pay for that portion of such assessments that would have
been allocable to the remainder of the Term had Landlord elected to pay such
Taxes in installments under clause (i). For all other real estate taxes, Taxes
for that year shall, at Landlord’s election, include either the amount accrued,
assessed or otherwise imposed for the year or the amount due and payable for
that year, provided that Landlord’s election shall be applied consistently
throughout the Term. If a change in Taxes is obtained for any year of the Term,
then Taxes for that year will be retroactively adjusted and Landlord shall
provide Tenant with a credit, if any, based on the adjustment.

 

  E.

Audit Rights. Tenant may, within eight (8) months after receiving Landlord’s
statement of Expenses, give Landlord written notice (“Review Notice”) that
Tenant intends to audit Landlord’s records of either or both of Expenses or
Taxes for that calendar year. Within a reasonable time (not to exceed twenty
(20) days) after receipt of the Review Notice, Landlord shall make all records
relating the Expenses or Taxes for the applicable year subject to the audit
available to Tenant or its auditors for inspection. If any records are
maintained at a location other than the office of the Building, Tenant may
either inspect the records at such other location or pay for the reasonable cost
of copying and shipping the records. If Tenant retains an agent to review
Landlord’s records, the agent must be with a licensed CPA firm or a third party
agent to review Landlord’s books and records which is not a CPA firm, so long as
the third party agent retained by Tenant shall have expertise in and familiarity
with general industry practice with respect to the operation of and accounting
for a first class office building and, in either case, such CPA’s or third party
agent’s compensation shall in no way be contingent upon or correspond to the
financial impact on Tenant resulting from the audit. Tenant shall be solely
responsible for all costs, expenses and fees incurred for the audit. Within 120
days after the last of the records are made available to Tenant, Tenant shall
have the right to give Landlord written notice (an “Objection Notice”) stating
in reasonable detail any objection to Landlord’s statement of Expenses or Taxes,
as the case may be, for that year. If Tenant fails to give Landlord an Objection
Notice within the 120 day period or fails to provide Landlord with a Review
Notice within the eight (8) month period described above, Tenant shall be deemed
to have approved Landlord’s statement of Expenses and Taxes and shall be barred
from raising any claims regarding the Expenses for that year; provided, however,
if it is determined during any audit that Landlord recovered from Tenant an
amount that should have been properly excluded from Expenses, and Landlord
recovered the same or similar expenses from Tenant in a prior year during the
Term, Tenant shall be entitled to receive a refund of such amounts for the same
Expenses collected for up to two (2) prior years. If Tenant provides Landlord
with a timely Objection Notice, Landlord and Tenant shall work together in good
faith to resolve any issues raised in Tenant’s Objection Notice. If Landlord and
Tenant determine that Expenses or Taxes for the calendar year are less than
reported, Landlord shall reimburse Tenant for the amount of the overpayment by
Tenant within thirty (30) days after such determination. Likewise, if Landlord
and Tenant determine

 

13



--------------------------------------------------------------------------------

 

that Expenses for the calendar year are greater than reported, Tenant shall pay
Landlord the amount of any underpayment within 30 days after such determination.
The records obtained by Tenant shall be treated as confidential. In no event
shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Expenses during any period when there is an uncured Event of
Default under Section XIX.A. (Monetary Default) of this Lease. Tenant shall
continue to pay Base Rent and Additional Rent during any audit periods. While
Tenant shall bear the cost of any audit conducted for or by it, Landlord shall
reimburse Tenant for such cost, together with interest thereon at the Prime
Rate, not to exceed $20,000.00, if such audit shall establish that either actual
Expenses or Taxes, as the case may be, for the applicable audit year have been
overstated by five percent (5%) or more.

 

V.

Compliance with Laws; Use.

The Premises shall be used only for the Permitted Use and for no other use
whatsoever. Tenant shall not use or permit the use of the Premises for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord’s reasonable opinion, unreasonably disturbs any other tenants of the
Building or interferes with the operation of the Building. Tenant shall comply
with all Laws, including the Americans with Disabilities Act (except for Title
III), regarding the operation of Tenant’s business in the Premises and the use,
condition, configuration and occupancy of the Premises; provided, however,
Tenant shall in no event be obligated to perform or bear the cost of any work or
repair of a capital or structural nature in connection with compliance with any
Laws applicable to the Premises unless required solely due to Tenant’s specific
use of the Premises, or any modifications, alterations or improvements by or for
the benefit of Tenant. Except as expressly required by Tenant in the previous
sentence, Landlord, at its sole cost and expense (except to the extent properly
included in Expenses), shall be responsible for compliance with all applicable
Laws, including Title III of the Americans with Disabilities Act with respect to
the Premises and the Common Areas of the Building, provided that Landlord’s
obligation with respect to the Premises shall be limited to violations of
applicable Laws that arise out of base Building conditions in the Premises and
not any alterations by Tenant prior to or after the Commencement Date,
including, without limitation the Initial Alterations or the installation of any
furniture, equipment and other personal property of Tenant. Notwithstanding the
foregoing, so long as Tenant’s use and enjoyment of the Premises for the
Permitted Use is not materially and adversely affected, Landlord shall have the
right to contest any alleged violation in good faith, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law. Landlord, after the exhaustion of any and all rights to appeal
or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment.
Notwithstanding the foregoing, Tenant, not Landlord, shall be responsible for
the correction of any violations in the Premises that result from or arise out
of any claims brought under any applicable building code (that are not required
to be paid by Landlord) or applicable provision of

 

14



--------------------------------------------------------------------------------

the Americans with Disabilities Act other than Title III, the specific nature of
Tenant’s business in the Premises (other than general office use), the acts or
omissions of Tenant, its agents, employees or contractors, Tenant’s arrangement
of any furniture, equipment or other property in the Premises, and any repairs,
alterations, additions or improvements performed by or on behalf of Tenant, any
improvements or alterations by or on behalf of Tenant, including, without
limitation the Initial Alterations and any design or configuration of the
Premises constructed or installed by or at the request of Tenant after being
informed, in writing, by an architect or other design professional that such
design or configuration is not in strict compliance with the ADA. Tenant, within
10 days after receipt, shall provide Landlord with copies of any notices it
receives regarding a violation or alleged violation of any Laws.

Tenant shall comply with the rules and regulations of the Building attached as
Exhibit B and such other reasonable rules and regulations adopted by Landlord
from time to time. Tenant shall use commercially reasonable efforts to cause its
agents, contractors, subcontractors, employees, customers, clients and
subtenants to comply with all rules and regulations; provided that Tenant shall
only be responsible for the acts of its customers and clients to the extent that
Tenant can reasonably control the actions of such parties. Landlord shall not
knowingly discriminate against Tenant in Landlord’s enforcement of the rules and
regulations. The rules and regulations will be generally applicable and
generally applied in the same manner to all tenants in the Building. If there is
a conflict between this Lease and any rules and regulations enacted after the
date of this Lease, the terms of this Lease shall control.

 

VI.

Security Deposit.

On or before the thirtieth (30th) after the mutual execution of this Lease,
Tenant will deliver a Security Deposit to Landlord in the form of an irrevocable
letter of credit (the “Letter of Credit”), which Letter of Credit shall: (a) be
in the initial amount of $2,000,000.00; (b) be issued on a commercially
reasonable form of Letter of Credit that is reasonably acceptable to Landlord,
Tenant and the issuer of the Letter of Credit; (c) name Landlord as its
beneficiary; and (d) be drawn on an FDIC insured financial institution
reasonably satisfactory to the Landlord. The Letter of Credit (and any renewals
or replacements thereof) shall be for a term of not less than 1 year (or such
shorter period of time as may be required to accommodate the reductions provided
below or the expiration of the Term). Tenant agrees that it shall from time to
time, as necessary, whether as a result of a draw on the Letter of Credit by
Landlord pursuant to the terms hereof, a reduction of the amount of the Letter
of Credit as permitted hereunder, or as a result of the expiration of the Letter
of Credit then in effect, renew or replace the original and any subsequent
Letter of Credit so that a Letter of Credit, in the amount required hereunder,
as reduced if applicable, is in effect until a date which is at least 60 days
after the earlier of (i) the date the required amount of the Letter of Credit is
reduced to zero in accordance with the last full paragraph of this Section VI;
or (ii) the date this Lease expires or terminates. If Tenant fails to furnish
such renewal or replacement at least 60 days prior to the stated expiration date
of the Letter of Credit then held by Landlord, Landlord may draw upon such
Letter of Credit and hold the

 

15



--------------------------------------------------------------------------------

proceeds thereof (and such proceeds need not be segregated) as a Security
Deposit pursuant to the terms of this Article VI. Any renewal or replacement of
the original or any subsequent Letter of Credit shall meet the requirements for
the original Letter of Credit as set forth above, except that such replacement
or renewal shall be issued by an FDIC insured financial institution reasonable
satisfactory to the Landlord at the time of the issuance thereof.

If Landlord draws on the Letter of Credit as permitted in this Lease or the
Letter of Credit, such draw may be a full or partial draw and all funds obtained
by Landlord shall be applied first to any past due payments of Rent. If and to
the extent that there are any drawn funds that remain after Landlord’s
application to past due Rent payments (the “Excess Funds”), Landlord may elect
to: (1) return the Excess Funds to Tenant, in which case Tenant shall promptly
restore the Letter of Credit to the amount available immediately prior to the
draw by Landlord; or (2) retain the Excess Funds as a cash security deposit, in
which case, Tenant shall promptly restore the Security Deposit to the amount
existing immediately prior to the draw by Landlord by providing Landlord with
cash or an alternate Letter of Credit (in compliance with the requirements set
forth in this Section VI) for the difference between the Excess Funds and the
amount of the Security Deposit immediately prior to Landlord’s draw; provided,
however, in no event will Landlord be entitled to a total security deposit in
excess of $2,000,000 (as such amount may be reduced in accordance with the
following paragraph). Any restored or alternate Letter of Credit provided by
Tenant under this paragraph shall be in the proper amount provided for above in
this paragraph and shall meet the other requirements for the original Letter of
Credit pursuant to this Article VI.

Subject to the remaining terms of this Article VI, and provided that there has
been no Monetary Default during the ninety (90) days immediately preceding the
effective date of any reduction of the Security Deposit, Tenant shall have the
right to reduce the amount of the Security Deposit (i.e., the Letter of Credit)
so that the reduced Letter of Credit amounts will be as follows:
(w) $1,500,000.00 effective as of June 1, 2017; (x) $1,000,000.00 effective as
of June 1, 2018; (y) $500,000.00 effective as of June 1, 2019; and (z) $0.00
effective as of June 1, 2020. If Tenant is not entitled to reduce the Security
Deposit (i.e., the Letter of Credit) as of a particular reduction effective date
due to the occurrence of a Monetary Default during the ninety (90) days
immediately preceding the effective date of any reduction of the Security
Deposit, then Tenant’s right to reduce the Security Deposit will be delayed
until ninety (90) consecutive days have passed without the occurrence of a
Monetary Default, plus three (3) additional days for each day of delay resulting
from the occurrence of a Monetary Default during the ninety (90) day period
preceding the scheduled Security Deposit reduction date. Any reduction in the
Letter of Credit shall be accomplished by Tenant providing Landlord with a
substitute letter of credit in the reduced amount.

 

VII.

Services to be Furnished by Landlord.

 

  A.

Landlord agrees to furnish Tenant with the following services:

 

16



--------------------------------------------------------------------------------

  (1)

Water service for use in the lavatories on each floor on which the Premises are
located;

 

  (2)

HVAC and related services as follows: central ventilation, heat and air
conditioning in season at such times and at temperatures and humidity levels and
in the amounts set forth on Exhibit G (subject to modification in hours of
operation, temperatures or otherwise to the extent required to comply with Laws
or the mandatory requirements of the applicable public utility). Landlord will
provide HVAC service at times other than Normal Business Hours on the request of
Tenant, at rates equivalent to the cost of providing such service, including
depreciation of the HVAC equipment, (without any mark-up or management fee);

 

  (3)

Maintenance and repair of the Property as described in Section IX.B.;

 

  (4)

Janitor service on Business Days in accordance with the specifications described
on the attached Exhibit H. If Tenant’s use, floor covering or other improvements
require special services in excess of the standard services for the Building,
Tenant shall pay the additional cost attributable to the special services;

 

  (5)

Elevator service;

 

  (6)

Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions in Article X and the following requirements:

 

  a.

The electrical service provided by the electrical user system shall provide a
minimum of six watts per rentable square foot for Tenant’s lighting and
receptacles in all areas (other than the trading area and computer areas),
excluding HVAC equipment, special systems, miscellaneous electrical loads and
elevator equipment requirements.

 

  b.

Landlord shall provide a total of 20 watts per square foot to the trading floors
and a total of 40 watts per square foot to computer areas; provided, however,
pursuant to Article X.B of this Lease, Landlord may charge for excess usage
beyond Normal Business Hours or beyond overall load standard for the Building.
It should be noted that the above power requirements for the trading floors and
the computer room do not include the power required for the mechanical system to
cool such spaces. The indicated requirements are for lighting and equipment
power only.

 

  (7)

Building standard lamps and ballasts and all replacements thereto in the
Premises, and all lamps and ballasts and replacements thereof in all portions of
the Common Areas (including all Skyways, elevator lobbies, toilet and restroom
areas and stairwells). All such lamps, ballasts, and replacements at

 

17



--------------------------------------------------------------------------------

 

all times shall be owned by Landlord and shall be in conformance with the base
Building standard items;

 

  (8)

Security guards and/or equipment on a twenty-four (24) hour-per-day, seven (7)
day-per-week basis to maintain security for the Building commensurate with other
first class buildings in the Minneapolis Central Business District. Upon
request, Building security staff will provide escort services to all locations
within the Building, including the Parking Garage; and

 

  (9)

such other services as Landlord reasonably determines are necessary or
appropriate for the Property.

Notwithstanding anything herein to the contrary, Landlord will furnish the
foregoing services at least at levels commensurate with a Class “A” multi-tenant
office building in the Minneapolis Central Business District; provided that this
sentence shall not be deemed to limit or otherwise restrict Landlord, in its
reasonable business judgment, from providing the foregoing services at levels
which may be in excess of such Class “A” standard.

 

  B.

Landlord’s failure to furnish, or any interruption or termination of, services
due to the application of Laws, the failure of any equipment, the performance of
repairs, improvements or alterations, or the occurrence of any event or cause
beyond the reasonable control of Landlord (a “Service Failure”) shall not render
Landlord liable to Tenant, constitute a constructive eviction of Tenant, give
rise to an abatement of Rent, nor relieve Tenant from the obligation to fulfill
any covenant or agreement. However, if the Premises, or a material portion of
the Premises, is made untenantable for a period in excess of 3 consecutive
Business Days as a result of the Service Failure, then Tenant shall be entitled
to receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored. If the entire Premises has not been rendered
untenantable by the Service Failure, the amount of abatement that Tenant is
entitled to receive shall be prorated based upon the percentage of the Premises
rendered untenantable and not used by Tenant. In no event, however, shall
Landlord be liable to Tenant for any loss or damage, including the theft of
Tenant’s trade fixtures, equipment, furniture or other personal property within
the Premises (“Tenant’s Property”), arising out of or in connection with the
failure of any security services, personnel or equipment.

 

  C.

Subject to the other terms and conditions of this Lease, Landlord will provide
Tenant with access to the Premises, twenty-four (24) hours a day, seven (7) days
per week. Landlord shall, without cost to Tenant, also provide to Tenant
security cards or other devices necessary to gain access to the Building, floors
on which the Premises are located, the Parking Garage and areas of the Building
where any Storage Rooms or Auxiliary Rooms are located, in number not less than
the number from time to time of employees of Tenant or Approved Users. Any lost,
stolen or misplaced cards shall be replaced by Landlord at Tenant’s expense. As

 

18



--------------------------------------------------------------------------------

 

of the Effective Date, Tenant has one office on which Tenant has installed its
own lock for which Tenant retains the key (the “Secured Area”); provided,
however, the Secured Area is on the Building’s key system. At all times during
the Lease Term, the Secured Areas will have locks and/or key pads consistent
with Building’s key system and Landlord shall, at all times, have a key or
access code to such Secured Areas. Tenant shall surrender all keys to the
Secured Area to Landlord at the end of the Term. Notwithstanding the fact that
Landlord will retain keys and/or access codes to the Secure Area, in a
non-emergency situation Landlord shall contact Tenant, and Landlord and Tenant
shall arrange a mutually agreed upon time for Landlord to have access to the
Secured Area. Landlord shall comply with all reasonable security measures
established by Tenant pertaining to the Secured Area. If Landlord determines in
its reasonable discretion that an emergency in the Building or the Premises,
including, without limitation, a suspected fire or flood, requires Landlord to
gain access to the Secured Area, Tenant hereby authorizes Landlord to enter the
Secured Area, without prior notice to or being accompanied by Tenant, by any
means determined by Landlord, acting reasonably. Landlord will use commercially
reasonable efforts to minimize the damage to or interference with the Secured
Area and/or Premises in the event of an emergency. Landlord shall have no
obligation to provide either janitorial service or cleaning in the Secured Area.

 

VIII.

Leasehold Improvements.

All improvements to the Premises, including, without limitation, the Initial
Alterations (collectively, “Leasehold Improvements”) shall be owned by Landlord
and shall remain upon the Premises without compensation to Tenant. However,
Landlord, by written notice delivered to Tenant at the time Landlord approves
any Leasehold Improvements in the Premises, may require Tenant to remove, at
Tenant’s expense, the following (collectively, the “Required Removables”):
(1) Cable (defined in Section IX.A) installed after the Effective Date by or for
the exclusive benefit of Tenant and located in the Premises or other portions of
the Building; and (2) any Leasehold Improvements that are constructed by or for
the benefit of Tenant after the Effective Date and, in Landlord’s reasonable
judgment, are of a nature that would require removal and repair costs that are
materially in excess of the removal and repair costs associated with standard
office improvements; provided, however, Landlord will not designate any of the
Initial Alterations as Required Removables. If Landlord fails to timely notify
Tenant in writing that a Leasehold Improvement is a Required Removable, Tenant
shall have no obligation to remove such Leasehold Improvement. The Required
Removables shall be removed by Tenant before the Termination Date, provided that
upon prior written notice to Landlord, Tenant may remain in the Premises for up
to 5 days after the Termination Date for the sole purpose of removing the
Required Removables. Tenant’s possession of the Premises shall be subject to all
of the terms and conditions of this Lease, including the obligation to pay Rent
on a per diem basis at the rate in effect for the last month of the Term. Tenant
shall repair damage caused by the installation or removal of Required
Removables. If Tenant fails to remove any Required Removables or perform related
repairs in a timely manner, Landlord, at Tenant’s expense, may remove and

 

19



--------------------------------------------------------------------------------

dispose of the Required Removables and perform the required repairs. Tenant,
within 30 days after receipt of an invoice, shall reimburse Landlord for the
reasonable costs incurred by Landlord.

 

IX.

Repairs and Alterations.

 

  A.

Tenant’s Repair Obligations.  Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear excepted. Tenant’s repair
obligations include, without limitation, repairs to: (1) floor covering;
(2) interior partitions; (3) doors; (4) the interior side of demising walls;
(5) electronic, phone and data cabling and related equipment (collectively,
“Cable”) that is for the exclusive benefit of Tenant and located in the Premises
or other portions of the Building; (6) supplemental air conditioning units,
private showers and kitchens, including hot water heaters, plumbing, and similar
facilities serving Tenant exclusively; and (7) Alterations performed by
contractors retained by Tenant, including related HVAC balancing. All work shall
be performed in accordance with the rules and procedures described in Section
IX.C. below. If Tenant fails to make (or commence making and thereafter
diligently pursue) any repairs to the Premises for more than 30 days after
notice from Landlord (although notice shall not be required if there is an
emergency), Landlord may make the repairs, and Tenant shall pay the reasonable
cost of the repairs to Landlord within 30 days after receipt of an invoice,
together with an administrative charge in an amount equal to 10% of the cost of
the repairs.

 

  B.

Landlord’s Repair Obligations. Landlord shall keep and maintain the Property and
Building in a first class manner similar to other Class A office buildings in
the Minneapolis Central Business District, in good repair and working order and
in compliance with all applicable Laws, including without limitation, making any
and all repairs to and performing maintenance upon: (1) structural elements of
the Building; (2) mechanical (including HVAC), electrical, plumbing and
fire/life safety systems serving the Building in general; (3) Common Areas;
(4) the roof of the Building; (5) exterior windows of the Building;
(6) elevators serving the Building; and (7) the Parking Garage. Landlord shall
promptly make repairs (considering the nature and urgency of the repair) for
which Landlord is responsible.

 

  C.

Alterations.  Tenant shall not make alterations, additions or improvements to
the Premises or install any Cable in the Premises or other portions of the
Building (collectively referred to as “Alterations”) without first obtaining the
written consent of Landlord in each instance, which consent will not be
unreasonably withheld, conditioned or delayed; provided, however Landlord may
not withhold or unreasonably condition its consent if such Alterations (i) do
not materially and adversely affect the Building structure, Building systems or
the exterior of the Building; or (ii) comply with applicable Laws; and (iii) do
not cost in excess of $75,000.00 (excluding the cost of any furniture, fixtures
or equipment). In

 

20



--------------------------------------------------------------------------------

 

addition, Landlord’s consent shall not be required for any Alteration that
satisfies all of the following criteria (a “Cosmetic Alteration”): (1) is of a
cosmetic nature such as painting, wallpapering, hanging pictures and installing
carpeting; (2) is not visible from the exterior of the Premises or Building;
(3) will not affect the systems or structure of the Building; and (4) does not
require work to be performed inside the walls or above the ceiling of the
Premises. However, even though consent is not required, the performance of
Cosmetic Alterations shall be subject to all the other provisions of this
Section IX.C. Prior to starting work on any Alterations, Tenant shall furnish
Landlord with plans and specifications reasonably acceptable to Landlord (for
Cosmetic Alterations, only with respect to modifications to the floor plan of
the Premises); names of contractors reasonably acceptable to Landlord (provided
that Landlord may designate specific contractors with respect to Building
systems); copies of contracts (except for Cosmetic Alterations); necessary
permits and approvals; and evidence of contractor’s and subcontractor’s
insurance in amounts reasonably required by Landlord. Material changes to
approved plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality that is at least equal to the quality reasonably
designated by Landlord as the minimum standard for the Building. For Alterations
which require Landlord’s approval under this Section IX.C., Landlord shall
respond with its approval or disapproval of Tenant’s plans and specifications
within ten (10) Business Days after receipt. If Landlord does not respond within
such ten (10)-Business Day period, Landlord shall be deemed to have approved
Tenant’s plans and specifications. If Landlord disapproves Tenant’s plans and
specifications, Landlord shall reasonably detail the reasons for such
disapproval with sufficient particularity to allow Tenant to revise the plans
and specifications and thereafter resubmit the plans and specifications for
approval.

Landlord may designate reasonable rules, regulations and procedures for the
performance of work in the Building and, to the extent reasonably necessary to
avoid disruption to the occupants of the Building, shall have the right to
designate the time when loud, noisy or otherwise disruptive work or Alterations
may be performed. Tenant shall reimburse Landlord within 30 days after receipt
of an invoice for sums paid by Landlord for third party examination of Tenant’s
plans for non-Cosmetic Alterations. Upon completion, Tenant shall furnish
“as-built” plans (except for Cosmetic Alterations), completion affidavits, full
and final waivers of lien and receipted bills covering all labor and materials
for any Alterations exceeding $25,000. Upon Landlord’s request, Tenant shall
deliver to Landlord full and final waivers of lien and receipted bills covering
all labor and materials for amounts less than $25,000. Additionally, Tenant will
notify Landlord 10 days prior to commencing any Alterations (or 2 Business Days
prior to commencing Cosmetic Alterations) in order to provide Landlord the
opportunity to record and post notices of non-responsibility or such other
protective notices available to Landlord under the Laws. Tenant shall assure
that the Alterations comply with all Laws and any insurance requirements that
Landlord discloses to

 

21



--------------------------------------------------------------------------------

 

Tenant in writing prior to Tenant’s commencement of such Alterations. Landlord’s
approval of an Alteration shall not be a representation by Landlord that the
Alteration complies with applicable Laws or will be adequate for Tenant’s use.

 

X.

Use of Electrical Services by Tenant.

 

  A.

To the extent not separately metered as of the Rent Commencement Date, Tenant,
at Tenant’s sole cost and expense, will install separate meters for all
non-standard office equipment, including, without limitation, any HVAC required
in any computer server rooms. Landlord may, at Landlord’s election and at
Tenant’s sole cost and expense, install separate meters to measure utility
consumption in the Premises. All separately metered utilities will be separately
billed to Tenant and shall not be included in Expenses. Except as provided
above, electricity used by Tenant in the Premises shall, at Landlord’s option,
be paid for by Tenant either: (1) through inclusion in Expenses (except as
provided in Section X.B. for excess usage); (2) by a separate charge payable by
Tenant to Landlord within 30 days after billing by Landlord; or (3) by separate
charge billed by the applicable utility company and payable directly by Tenant.
Electrical service to the Premises may be furnished by one or more companies
providing electrical generation, transmission and distribution services, and the
cost of electricity may consist of several different components or separate
charges for such services, such as generation, distribution and stranded cost
charges. Landlord shall have the exclusive right to select any company providing
electrical service to the Premises, to aggregate the electrical service for the
Property and Premises with other buildings, to purchase electricity through a
broker and/or buyers group and to change the providers and manner of purchasing
electricity.

 

  B.

Tenant’s use of electrical service shall not exceed, either in voltage, rated
capacity, use beyond Normal Business Hours or overall load, that which Landlord
deems to be standard for the Building. If Tenant requests permission to consume
excess electrical service, Landlord may refuse to consent or may condition
consent upon conditions that Landlord reasonably elects (including, without
limitation, the installation of utility service upgrades, meters, submeters, air
handlers or cooling units), and the additional usage (to the extent permitted by
Law), installation and maintenance costs shall be paid by Tenant. Landlord shall
have the right to separately meter electrical usage for the Premises and to
measure electrical usage by survey or other commonly accepted methods. Tenant’s
configuration and use of the Premises does not exceed, either in voltage, rated
capacity, use beyond Normal Business Hours or overall load, the standard for the
Building.

 

XI.

Entry by Landlord.

Landlord, its agents, contractors and representatives may enter the Premises to
inspect or show the Premises, to clean and make repairs, alterations or
additions to the

 

22



--------------------------------------------------------------------------------

Premises, to conduct or facilitate repairs, alterations or additions to any
portion of the Building, including other tenants’ premises, and to post notices
of non-responsibility or other protective notices available under the Laws.
Except in emergencies or to provide janitorial and other regularly scheduled
Building services after Normal Business Hours, Landlord shall provide Tenant
with reasonable prior notice of entry into the Premises. If reasonably necessary
for the protection and safety of Tenant and its employees, Landlord shall have
the right to temporarily close all or a portion of the Premises to perform
repairs, alterations and additions; provided, however, Landlord will use
commercially reasonable efforts to conduct such work so as to not unreasonably
interfere with Tenant’s use of the Premises. However, except in emergencies,
Landlord will use commercially reasonable efforts to cause all work to be
completed on weekends and after Normal Business Hours and will use commercially
reasonable efforts to coordinate with Tenant so that such work can be completed
in a manner that does not unreasonably interfere with Tenant’s use of the
Premises. Except as expressly provided in Section VII.B. above, entry by
Landlord shall not constitute constructive eviction or entitle Tenant to an
abatement or reduction of Rent. Except in the event of an emergency, Tenant
shall have the right to have a representative of Tenant accompany any parties
(including Landlord or its agents or representatives) so entering the Premises.
In no event shall Landlord enter into any Secured Area unless accompanied by a
representative of Tenant (who shall be reasonably available upon request of
Landlord) or in the event of an emergency in which case the provisions of
Section VII.C. shall apply.

 

XII.

Assignment and Subletting.

 

  A.

Except in connection with a Permitted Transfer (defined in Section XII.E. below)
or to an Approved User (defined in Section XII.F. below), Tenant shall not
assign, sublease, transfer or encumber any interest in this Lease or allow any
third party to use any portion of the Premises (collectively or individually, a
“Transfer”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, delayed or conditioned if Landlord does not elect
to exercise its termination rights under Section XII.B below to the extent
applicable. Without limitation, it is agreed that Landlord’s consent shall not
be considered unreasonably withheld if: (1) the proposed transferee proposes to
use the Premises for any use other than the Permitted Use; (2) the proposed
transferee’s business operations are not substantially consistent (based on a
good faith determination by Landlord considering the Class “A” status of the
Building) with the business operations of tenants in a Class “A” building;
(2) the proposed transferee is a governmental agency; (3) Tenant is in Monetary
Default or Material Non-Monetary Default at the time of the request; (4) the
identity of the proposed transferee is such that the Building would become
subject to additional legal requirements which (i) are not typically applicable
to Class “A” multi-tenant office towers in the Minneapolis Central Business
District, and (ii) impose upon the Landlord, the Building and/or other tenants
or occupants of the Building material additional operational obligations or
expenses which would not be applicable to the Landlord, the Building or the
other tenants or occupants of the

 

23



--------------------------------------------------------------------------------

 

Building but for the requested Transfer in question; or (5) the proposed
transferee is a current tenant or occupant in the Building or any other building
fully or partially owned by Landlord anywhere in the Minneapolis, Minnesota
metropolitan area. Landlord will not impose the following additional
restrictions on any proposed Transfer as a condition to Landlord’s approval of
the requested Transfer unless Tenant has requested that Tenant be released from
all liability under this Lease after the effective date of the proposed
Transfer: (a) increase in the Base Rent; (b) term; (c) location of the space
subject to the proposed Transfer; or (d) condition of the space subject to the
proposed Transfer. Landlord may withhold its consent of any proposed transferee
if, based on Landlord’s reasonable determination, such proposed transferee’s
financial condition does not meet the criteria Landlord uses to select Building
tenants having similar leasehold obligations unless Tenant is requesting
approval for a complete assignment of this Lease to the transferee and Landlord
has agreed to release Tenant from its obligations under this Lease in connection
with such Transfer. Any attempted Transfer in violation of this Article shall,
at Landlord’s option, be void. Consent by Landlord to one or more Transfer(s)
shall not operate as a waiver of Landlord’s rights to approve any subsequent
Transfers. In no event shall any Transfer or Permitted Transfer release or
relieve Tenant from any obligation under this Lease unless expressly agreed to
by Landlord in writing.

 

  B.

Where Landlord’s consent to a Transfer is required, as a part of its request for
such consent, Tenant shall provide Landlord with financial statements for the
proposed transferee, a complete copy of the proposed assignment or sublease and
such other non-confidential information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within fifteen (15) Business Days of
its receipt of the required information and documentation, either: (1) consent
to the Transfer by the execution of a consent agreement in a form reasonably
designated by Landlord or reasonably refuse to consent to the Transfer in
writing; or (2) only if Tenant is proposing to assign or sublet a full floor to
an unrelated third party not in connection with a Permitted Transfer for the
duration of the Term; elect to terminate this Lease as it relates to such full
floor within the Premises that Tenant is proposing to assign or sublet, in which
case, Tenant will be released from any and all obligations under this Lease
arising after the effective date of such termination in the same manner as if
the Term of this Lease had expired; provided, however, Tenant’s surrender
obligations with respect to such space shall be to deliver the space to Landlord
on the termination date in broom clean condition, free of Tenant’s personal
property, and in its then existing condition; provided, further and
notwithstanding the foregoing, Tenant will be responsible, at Tenant’s sole cost
and expense, to repair any damage to the Premises caused by Tenant’s vacation of
such portion of the Premises and removal of its property therefrom, except
Tenant shall not be obligated to patch, repair or replace small and minor holes
(i.e. nail holes) in or damage to the walls or carpeting in the Premises.
Notwithstanding anything to the contrary contained herein, if Landlord exercises
its right under subpart (2) of the immediately

 

24



--------------------------------------------------------------------------------

 

preceding sentence, then Tenant may, within ten (10) days after Tenant’s receipt
of Landlord’s notice of termination, rescind its request to assign or sublet the
full floor of the Premises. Any such termination shall be effective on the
proposed effective date of the Transfer for which Tenant requested consent. If
Landlord fails to deliver written notice of its consent to the Transfer or
termination of this Lease within such fifteen (15) Business Day period, Landlord
will be deemed to have consented to the Transfer. Tenant shall pay Landlord’s
actual and reasonable, out of pocket costs and expenses related to Landlord’s
review of any Permitted Transfer or requested Transfer (including, without
limitation, reasonable attorney’s fees); provided that Tenant’s obligation to
reimburse Landlord for its out-of-pocket costs and expenses shall not exceed
$1,000.00 so long as neither Tenant nor the proposed transferee request any
revisions to this Lease or Landlord’s standard form of consent.

 

  C.

Except with respect to Transfers under Section XXII.D. or XXII.E. below, Tenant
shall pay Landlord 50% of all rent and other consideration which Tenant receives
as a result of a Transfer that is in excess of the Rent payable to Landlord for
the portion of the Premises and Term covered by the Transfer. Tenant shall pay
Landlord for Landlord’s share of any excess within thirty (30) days after
Tenant’s receipt of such excess consideration. Tenant may deduct from the excess
all reasonable and customary expenses directly incurred by Tenant attributable
to the Transfer (other than Landlord’s review fee), including brokerage fees,
legal fees and construction costs. If Tenant is in Monetary Default (defined in
Section XIX.A. below), Landlord may require that all sublease payments be made
directly to Landlord, in which case Tenant shall receive a credit against Rent
in the amount of any payments received (less Landlord’s share of any excess).

 

  D.

Tenant may assign all or a portion of its interest under this Lease or sublease
all or a portion of the Premises, without the consent of Landlord, to a parent,
subsidiary, affiliate or successor (by merger, consolidation, transfer of
assets, assumption or otherwise) of Tenant, provided that all of the following
conditions are satisfied (each such Transfer a “Permitted Transfer”): (1) Tenant
is not in Monetary Default or Material Non-Monetary Default under this Lease at
the time of the Transfer; (2) Tenant shall give Landlord written notice within
thirty (30) days after the effective date of the proposed Permitted Transfer;
(3) with respect to a proposed assignment (where Tenant shall continue to
exist), Tenant continues to have a net worth equal to or greater than Tenant’s
net worth immediately prior to the effective date of the assignment; and
(4) with respect to any Permitted Transfer which results in Tenant ceasing to
exist as a separate legal entity, Tenant’s successor shall have a net worth
which is equal to or greater than Tenant’s net worth on the day prior to the
proposed Permitted Transfer. Tenant’s notice to Landlord shall include a
certification that all of the above conditions have been satisfied and, if
reasonably requested by Landlord, Tenant shall provide documentation evidencing
the same. If requested by Landlord, Tenant’s successor shall sign a commercially
reasonable form of assumption agreement. As used herein, (A) “parent” shall mean
a company

 

25



--------------------------------------------------------------------------------

 

which owns a majority of Tenant’s voting equity; (B) “subsidiary” shall mean an
entity wholly owned by Tenant or at least 51% of whose voting equity is owned by
Tenant; and (C) “affiliate” shall mean an entity controlled, controlling or
under common control with Tenant.

 

  E.

Notwithstanding anything in this Article XII to the contrary, Tenant shall be
permitted from time to time to permit its clients and other entities with which
Tenant has an ongoing business relationship (collectively, “Approved Users”) to
temporarily occupy space within the Premises, provided that (a) Tenant does not
separately demise such space and the Approved Users utilize, in common with
Tenant, one common entryway to the Premises as well as certain shared central
services, such as reception, photocopying and the like; (b) the Approved Users
shall not occupy, in the aggregate, more than 10% of the rentable area in the
Premises; (c) the Approved Users occupy space in the Premises for the Permitted
Use and for no other purpose; (d) all Approved Users shall be clients of Tenant
or have an ongoing business relationship with Tenant and shall occupy space in
the Premises only so long as such business relationship is ongoing between
Tenant and such Approved Users; and (e) within a reasonable period following a
request from Landlord, but not more frequently than once during any calendar
year, Tenant notifies Landlord, in writing, of the identity of any such Approved
Users. If any Approved Users occupy any portion of the Premises as described
herein, it is agreed that (i) the Approved Users must comply with all provisions
of this Lease, and a default by any Approved Users shall be deemed a default by
Tenant under this Lease; (ii) all notices required of Landlord under this Lease
shall be forwarded only to Tenant in accordance with the terms of this Lease and
in no event shall Landlord be required to send any notices to any Approved
Users; (iii) in no event shall any use or occupancy of any portion of the
Premises by any Approved User release or relieve Tenant from any of its
obligations under this Lease; (iv) the Approved User and its employees,
contractors and invitees visiting or occupying space in the Premises shall be
deemed contractors of Tenant for purposes of Tenant’s indemnification
obligations in Article XIV; and (v) in no event shall the occupancy of any
portion of the Premises by Approved Users be deemed to create a landlord/tenant
relationship between Landlord and such Approved Users, and, in all instances,
Tenant shall be considered the sole tenant under the Lease notwithstanding the
occupancy of any portion of the Premises by the Approved Users.

 

XIII.

Liens.

Tenant shall not permit mechanic’s or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for benefit of Tenant. If a lien is so
placed, Tenant shall, within 15 Business Days of notice from Landlord of the
filing of the lien, fully discharge the lien by settling the claim which
resulted in the lien or by bonding or insuring over the lien in the manner
prescribed by the applicable lien Law. If Tenant fails to discharge the lien,
then, in addition to any other right or remedy of Landlord, Landlord may bond or
insure over the lien or otherwise discharge the lien. Tenant shall reimburse
Landlord for any

 

26



--------------------------------------------------------------------------------

amount paid by Landlord to bond or insure over the lien or discharge the lien,
including, without limitation, reasonable attorneys’ fees (if and to the extent
permitted by Law) within 30 days after receipt of an invoice from Landlord.

 

XIV.

Indemnity and Waiver of Claims.

 

  A.

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below) or by breach by Landlord of its
obligations under this Lease, Tenant shall indemnify, defend and hold Landlord,
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagee(s) (defined in Article XXVI) and agents (“Landlord Related
Parties”) harmless against and from all liabilities, obligations, damages,
penalties, claims, actions, costs, charges and expenses, including, without
limitation, reasonable attorneys’ fees and other professional fees (if and to
the extent permitted by Law), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties and arising out of or in
connection with any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, the Tenant Related Parties
(defined below) or any of Tenant’s transferees, or contractors or any Approved
Users.

 

  B.

Except to the extent caused by the negligence or willful misconduct of Tenant or
any Tenant Related Parties (defined below) or breach by Tenant of its
obligations under this Lease, Landlord shall indemnify, defend and hold Tenant,
its trustees, members, principals, beneficiaries, partners, officers, directors,
employees and agents (“Tenant Related Parties”) harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law), which may be
imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties and arising out of or in connection with any damage or injury
occurring in the Common Areas and Parking Garage or the acts or omissions
(including violations of Law) of Landlord, the Landlord Related Parties or any
of Landlord’s contractors.

 

  C.

Landlord and the Landlord Related Parties shall not be liable for, and Tenant
waives, all claims for loss or damage to Tenant’s business or loss, theft or
damage to Tenant’s Property or the property of any person claiming by, through
or under Tenant resulting from: (1) wind or weather; (2) the failure of any
sprinkler, heating or air-conditioning equipment, any electric wiring or any
gas, water or steam pipes; (3) the backing up of any sewer pipe or downspout;
(4) the bursting, leaking or running of any tank, water closet, drain or other
pipe; (5) water, snow or ice upon or coming through the roof, skylight, stairs,
doorways, windows, walks or any other place upon or near the Building; (6) any
act or omission of any party other than Landlord or Landlord Related Parties;
and (7) any causes not reasonably within the control of Landlord.

 

27



--------------------------------------------------------------------------------

XV.

Insurance.

 

  A.

Throughout the Term, Tenant shall obtain and maintain the following insurance
coverages written with companies having and maintaining a Financial Strength
Rating of “B+” or better and a Financial Size Category of “VII” or better as
rated in the A.M. Best Key Rating Guide for Property and Casualty Insurance
(collectively, “Tenant’s Insurance”):

 

  1.

Commercial General Liability (“CGL”) insurance (written on an occurrence basis)
with limits not less than One Million Dollars ($1,000,000) combined single limit
per occurrence, Two Million Dollar ($2,000,000) annual general aggregate (on a
per location basis),

 

  2.

Workers Compensation insurance as required by the applicable state law, and
Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease policy
limit, and One Million Dollars ($1,000,000) disease each employee.

 

  3.

Commercial Auto Liability insurance (if applicable) covering automobiles owned,
hired or used by Tenant in carrying on its business with limits not less than
One Million Dollars ($1,000,000) combined single limit for each accident.

 

  4.

Umbrella/Excess Insurance coverage on a follow form basis in excess of the CGL,
Employers Liability and Commercial Auto Policy with limits not less than Five
Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate.

 

  5.

All Risk Property Insurance covering Tenant’s personal property, fixtures,
improvements and equipment located at the Premises and Building (collectively,
the “Tenant’s Property”). If Tenant is responsible for any machinery, Tenant
shall maintain boiler and machinery insurance.

 

  6.

Business Interruption and Extra Expenses insurance in amounts typically carried
by prudent tenants engaged in similar operations, but in no event in an amount
less than double the annual Base Rent then in effect. Such insurance shall
reimburse Tenant for direct and indirect loss of earnings and extra expense
attributable to all perils insured against.

 

  7.

Builder’s Risk (or Building Constructions) insurance during the course of
construction of any Alteration (except Cosmetic Alterations, including during
the performance of Tenant’s Work and until completion thereof. Such insurance
shall be on a form covering Landlord, Landlord’s architects, Landlord’s
contractor or subcontractors, Tenant and Tenant’s

 

28



--------------------------------------------------------------------------------

 

contractors, as their interest may appear, against loss or damage by fire,
vandalism, and malicious mischief and other such risks as are customarily
covered by the so called “broad form extended coverage endorsement” upon all
Alterations or Tenant’s Work in place and all materials stored at the Premises,
and all materials, equipment, supplies and temporary structures of all kinds
incident to Alterations or Tenant’s Work and builder’s machinery, tools and
equipment, all while forming a part of, or on the Premises, or when adjacent
thereto, while on drives, sidewalks, streets or alleys, all on a completed value
basis for the full insurable value at all times. Said Builder’s Risk Insurance
shall contain an express waiver of any right of subrogation by the insurer
against Landlord, its agents, employees and contractors.

Tenant may carry any insurance required under the Lease in the form of a
so-called “blanket” policy or policies of insurance covering the Premises along
with other locations of Tenant, provided the applicable insurance requirements
of this Lease are otherwise met.

 

  B.

Landlord and the property manager for the Building shall be endorsed on the CGL
policy as additional insureds, and coverage shall be primary and
noncontributory. Landlord shall be a loss payee on the Property policy in
respect of Tenant’s improvements (other than Tenant’s furniture, trade fixtures
and equipment). Tenant will deliver to Landlord, within five (5) business days
of Tenant’s receipt, all notices of cancellation, termination or non-renewal of
the insurance policy required hereunder given by Tenant’s insurer and Tenant
shall also deliver to Landlord, concurrently any notice to Tenant’s insurer,
notice of any cancellation or termination of its insurance by Tenant. Failure to
make such deliveries shall constitute a default by Tenant under this Lease.
Tenant shall notify Landlord in writing not less than thirty (30) days in
advance of any material changes to the insurance policies required to be
maintained by Tenant under this Lease. Tenant shall provide Landlord with
certificates of insurance evidencing Tenant’s insurance required hereunder prior
to the Rent Commencement Date or the date tenant is provided with possession of
the Premises, and upon renewals at least ten (10) days prior to the expiration
of the insurance coverage. If Tenant fails to provide evidence of insurance,
prior to the Rent Commencement Date and thereafter within thirty (30) days
following Landlord’s written request during the Lease Term (and in any event
within ten (10) days prior to the expiration date of any such coverage, any
other cure or grace period provided in this Lease not being applicable hereto),
Landlord shall be authorized (but not required) after ten (10) days prior
written notice to procure such coverage in the amount stated with all costs
thereof to be chargeable to tenant and payable as additional rent upon written
invoice therefor. Tenant shall be solely responsible for any deductible and/or
self insurance retention.

 

  C.

Landlord agrees to carry and maintain all-risk property insurance (with
replacement cost coverage) covering the Building and Landlord’s property therein

 

29



--------------------------------------------------------------------------------

 

in an amount required by its insurance company to avoid the application of any
coinsurance provision. Landlord also agrees to carry and maintain commercial
general liability insurance in limits it reasonably deems appropriate (but in no
event less than the limits required by Tenant pursuant to Section A above).
Landlord may elect to carry such other additional insurance or higher limits as
it reasonably deems appropriate. Tenant acknowledges that Landlord shall not
carry insurance on, and shall not be responsible for damage to, Tenant’s
Property or any Alterations (including the Initial Alterations), and that
Landlord shall not carry insurance against, or be responsible for any loss
suffered by Tenant due to, interruption of Tenant’s business.

 

XVI.

Subrogation.

Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby waive and shall cause their respective insurance carriers to waive any
and all rights of recovery, claim, action or causes of action against the other
and their respective trustees, principals, beneficiaries, partners, officers,
directors, agents, and employees, for any loss or damage that may occur to
Landlord or Tenant or any party claiming by, through or under Landlord or
Tenant, as the case may be, with respect to Tenant’s Property, the Building, the
Premises, any additions or improvements to the Building or Premises, or any
contents thereof, including all rights of recovery, claims, actions or causes of
action arising out of the negligence of Landlord or any Landlord Related Parties
or the negligence of Tenant or any Tenant Related Parties, which loss or damage
is (or would have been, had the insurance required by this Lease been carried)
covered by insurance.

 

XVII.

Casualty Damage.

 

  A.

If all or any part of the Premises is damaged by fire or other casualty, Tenant
shall immediately notify Landlord in writing. During any period of time that all
or a portion of the Premises is untenantable as a result of a fire or other
casualty, the Rent allocable to the portion of the Premises rendered
untenantable shall abate from the date of such damage and such abatement shall
continue until the earlier of (y) thirty (30) days after the Landlord delivers
possession of the Premises (or affected part thereof) to Tenant with Landlord’s
restoration work complete, or (z) the date Tenant re-occupies and commences
business operations in such portion of the Premises. Unless prohibited by
applicable Laws or other safety reasons reasonably determined by Landlord and
subject to Landlord’s reasonable requirements in connection with the performance
of the Landlord’s repair work, Tenant shall have the right to continue to occupy
any damaged portions of the Premises even though the same may be untenantable.
Landlord shall be obligated to repair or provide services to such damaged space
only to the extent reasonable under the circumstances. As used in this Section
XVII, “untenantable” shall include any material adverse effect on the Premises
and Tenant’s use thereof or access thereto, including the inability of Tenant to
lawfully occupy or use any part of the Premises by reason of any order or

 

30



--------------------------------------------------------------------------------

 

direction of any governmental authority, whether or not the Premises or any
particular portion thereof are damaged.

Landlord shall have the right to terminate this Lease if: (1) the Building shall
be damaged so that, in Landlord’s reasonable judgment, demolition, substantial
alteration or substantial reconstruction of the Building shall be required
(whether or not the Premises has been damaged); or (2) Landlord is not permitted
by Law to rebuild the Building in substantially the same form as existed before
the fire or casualty; or (3) the Premises have been materially damaged and there
is less than 2 years of the Term remaining on the date of the casualty unless
within ten (10) Business Days after receipt of Landlord’s notice of termination
pursuant to this Section, Tenant exercises its Renewal Option contained in
Section I of Exhibit E, in which case this Lease shall remain in effect through
the end of such Renewal Term; or (4) any Mortgagee requires that a material
portion of the insurance proceeds be applied to the payment of the mortgage debt
and there are not sufficient remaining proceeds to complete the necessary
restoration; or (5) in spite of the fact that Landlord is maintaining the
insurance coverages required under this Lease, a material uninsured loss to the
Building occurs. Landlord may exercise its right to terminate this Lease by
notifying Tenant in writing within 75 days after the date of the casualty. If
Landlord elects to rebuild pursuant to this paragraph or fails to deliver a
termination notice within the applicable 75 day period, Landlord shall promptly
notify Tenant in writing if the Building will not be rebuilt to a standard that
is substantially consistent with Class A buildings in the Downtown Minneapolis
Central Business District (containing substantially similar amenities to those
in the Building as of the date immediately prior to the casualty). If the
Building will not be rebuilt to a standard that is substantially consistent with
Class A buildings in the Downtown Minneapolis Central Business District
(containing substantially similar amenities to those in the Building as of the
date immediately prior to the casualty), Tenant shall have the right for a
period of thirty (30) days after receiving Landlord’s notice to terminate this
Lease by delivering written notice of such election to Landlord. If Landlord and
Tenant have not elected to terminate the Lease pursuant to this paragraph,
Landlord will use commercially reasonable efforts to commence to repair and
restore the Building and the Leasehold Improvements within 75 days after the
date of the casualty. Thereafter, Landlord will proceed with reasonable
diligence to repair and restore the Building and the Leasehold Improvements,
provided that Landlord receives sufficient proceeds from Tenant or Tenant’s
insurance to restore the Leasehold Improvements (excluding any Alterations that
were performed by Tenant in violation of this Lease), within 365 days after the
date of the casualty. The timing set forth herein with respect to Landlord’s
obligation to commence and complete repair and restoration of the Building and
the Leasehold Improvements shall be extended due to events of Force Majeure or
delays caused solely by Tenant. If Landlord fails to complete such repair and/or
restoration within such 365 day period, then Tenant shall have the right to
terminate this Lease on thirty (30) days prior written notice to Landlord,
except that such termination shall be rescinded if Landlord delivers

 

31



--------------------------------------------------------------------------------

possession of the Premises (or affected part thereof) to Tenant with Landlord’s
restoration work complete before the end of the thirty (30) day notice period.
Landlord shall not be liable for any loss or damage to Tenant’s Property or to
the business of Tenant resulting in any way from the fire or other casualty or
from the repair and restoration of the damage. Landlord and Tenant hereby waive
the provisions of any Law relating to the matters addressed in this Article, and
agree that their respective rights for damage to or destruction of the Premises
shall be those specifically provided in this Lease. Any provision of the Lease
to the contrary notwithstanding, Landlord shall not terminate this Lease
pursuant to this Section XVII.A., unless Landlord simultaneously terminates the
leases of other similarly situated and affected tenants in the Building.

 

  B.

If all or any portion of the Premises shall be made untenantable by fire or
other casualty, Landlord shall, with reasonable promptness (but no later than 60
days after the date of the casualty), cause an architect or general contractor
selected by Landlord to provide Landlord and Tenant with a written estimate of
the amount of time required to substantially complete the repair and restoration
of the Premises and make the Premises tenantable again, using standard working
methods (“Completion Estimate”). If the Completion Estimate indicates that the
Premises cannot be made tenantable within 365 days from the date of the
casualty, then regardless of anything in Section XVII.A above to the contrary,
either party shall have the right to terminate this Lease by giving written
notice to the other of such election within 30 days after receipt of the
Completion Estimate. Tenant, however, shall not have the right to terminate this
Lease if the fire or casualty was caused by the negligence or intentional
misconduct of Tenant, Tenant Related Parties or any of Tenant’s transferees,
contractors or licensees.

 

XVIII.

Condemnation.

Either party may terminate this Lease if the whole or any material part of the
Premises shall be taken or condemned for any public or quasi-public use under
Law, by eminent domain or private purchase in lieu thereof (a “Taking”).
Landlord shall also have the right to terminate this Lease if there is a Taking
of any portion of the Building or Property which would leave the remainder of
the Building unsuitable for use as an office building in a manner reasonably
comparable to the Building’s use prior to the Taking. In order to exercise its
right to terminate the Lease, Landlord or Tenant, as the case may be, must
provide written notice of termination to the other within 45 days after the
terminating party first receives notice of the Taking. Any such termination
shall be effective as of the date the physical taking of the Premises or the
portion of the Building or Property occurs. If this Lease is not terminated, the
Rentable Square Footage of the Building, the Rentable Square Footage of the
Premises and Tenant’s Pro Rata Share shall, if applicable, be appropriately
adjusted. In addition, Rent for any portion of the Premises taken or condemned
shall be abated during the unexpired Term of this Lease effective when the
physical taking of the portion of the Premises occurs. All compensation awarded
for a Taking, or sale proceeds, shall be the property of Landlord, any right to
receive compensation or proceeds being expressly waived by

 

32



--------------------------------------------------------------------------------

Tenant. However, Tenant may file a separate claim at its sole cost and expense
for Tenant’s Property (not fixtures), loss of good will and Tenant’s reasonable
relocation expenses, provided that the filing of the claim may only reduce the
award to Landlord if such reduction is identified as resulting from or due to
compensation to Tenant for Tenant’s Property (not fixtures), loss of good will
and Tenant’s reasonable relocation expenses.

 

XIX.

Events of Default.

Tenant shall be considered to be in default of this Lease upon the occurrence of
any of the following events of default:

 

  A.

Tenant’s failure to pay when due all or any portion of the Rent, if the failure
continues for 5 Business Days after written notice to Tenant (“Monetary
Default”).

 

  B.

Tenant’s failure (other than a Monetary Default or Material Non-Monetary Default
[as defined below]) to comply with any term, provision or covenant of this
Lease, if the failure is not cured within 30 days after written notice to
Tenant. However, if Tenant’s failure to comply cannot reasonably be cured within
30 days, Tenant shall be allowed additional time (not to exceed 180 days) as is
reasonably necessary to cure the failure so long as: (1) Tenant commences to
cure the failure within 30 days, and (2) Tenant diligently pursues a course of
action that will cure the failure and bring Tenant back into compliance with the
Lease. In addition, if on 5 occasions during any consecutive 12 month period,
Landlord provides Tenant with notice of the same non-monetary default under this
Section XIX.B., then with respect to any additional occurrence of the same
default during such consecutive 12 month period, Tenant shall not be entitled to
any cure periods prior to Landlord’s exercise of its remedies under this Lease.

 

  C.

Tenant’s failure (other than a Monetary Default) to comply with any term,
provision or covenant of this lease which causes or results in (i) a material
and adverse impact or effect on other tenants or occupants of the Building; or
(ii) a material and adverse impact or effect on the Building systems and/or the
Building or Property; or (iii) a dangerous condition in the Building or on the
Property that if left uncorrected promptly threatens life or property; or (iv) a
dangerous condition in or on the Premises that if left uncorrected promptly
threatens life or property; or (v) any insurance coverage required to be carried
under this Lease by Landlord or Tenant with respect to the Premises or Building
being jeopardized (as evidenced by a written notice from Landlord’s or Tenant’s
insurance carrier), including failure to provide such insurance; or (vi) a
substantial failure by Tenant to comply with Laws with respect to the Premises
or use thereof which has resulted in action being commenced or threatened by any
applicable governmental entity; and such failure is not cured within ten
(10) Business Days after written notice to Tenant. However, if Tenant cannot
cure such default within 10 Business Days, Tenant shall be allowed additional
time (not to exceed 90

 

33



--------------------------------------------------------------------------------

 

days) as is reasonably necessary to cure such default so long as: (1) Tenant
commences to cure the default within 10 Business Days, and (2) Tenant diligently
pursues a course of action that will cure the default. Notwithstanding the
foregoing, with respect to any hazardous conditions arising as a result of a
default described in this Section XIX.C, Tenant must commence to cure such
default as soon as is reasonably possible after receiving notice of such default
from Landlord and thereafter diligently pursue a course of action that will cure
such default. Any default under this Section XIX.C past an applicable notice and
cure period shall be a “Material Non-Monetary Default”). In addition, if on 3
occasions during any consecutive 12 month period Landlord provides Tenant with
written notice of the same Material Non-Monetary Default, then with respect to
Tenant’s subsequent violation of such term, provision or covenant during such
consecutive 12 month period, Tenant shall not be entitled to any cure periods
prior to Landlord’s exercise of its remedies under this Lease.

 

  D.

Tenant becomes insolvent, makes a transfer in fraud of creditors or makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts when due.

 

  E.

Tenant is in default beyond any notice and cure period under any other lease or
agreement with Landlord for office space in the Building, specifically excluding
any parking agreements or storage space lease or license.

 

XX.

Remedies.

 

  A.

Upon any default, Landlord shall have the right without notice or demand (except
as provided in Article XIX) to pursue any of its rights and remedies at Law or
in equity, including any one or more of the following remedies:

 

  1.

Terminate this Lease, in which case Tenant shall immediately surrender the
Premises to Landlord. If Tenant fails to surrender the Premises, Landlord may,
in compliance with applicable Law and without prejudice to any other right or
remedy, enter upon and take possession of the Premises and expel and remove
Tenant, Tenant’s Property and any party occupying all or any part of the
Premises. Tenant shall pay Landlord on demand the amount of all past due Rent
and other losses and damages which Landlord may suffer as a result of Tenant’s
default, whether by Landlord’s inability to relet the Premises on satisfactory
terms or otherwise, including, without limitation, all Costs of Reletting
(defined below) and any deficiency that may arise from reletting or the failure
to relet the Premises. “Costs of Reletting” shall include all costs and expenses
reasonably, and consistent with then-existing market conditions, incurred by
Landlord in reletting or attempting to relet the Premises (including, without
limitation, reasonable legal fees, brokerage commissions, costs of alterations
and the value of other concessions or allowances granted to a new tenant which
are reasonably necessary to place Landlord in the same economic position it
would have been in had Tenant not

 

34



--------------------------------------------------------------------------------

 

defaulted under this Lease). Landlord’s ability to recover Costs of Reletting
shall be subject to Landlord’s duty to mitigate damages provided in Article
XX.C. below. In no event will Landlord be entitled to double recovery of any
damages, including the Costs of Reletting.

 

  2.

Terminate Tenant’s right to possession of the Premises and, in compliance with
applicable Law, expel and remove Tenant, Tenant’s Property and any parties
occupying all or any part of the Premises. Landlord may (but shall not be
obligated to) relet all or any part of the Premises, without notice to Tenant,
for a term that may be greater or less than the balance of the Term and on such
conditions (which may include reasonable concessions, free rent and alterations
of the Premises) and for such uses as Landlord in its absolute discretion shall
determine. Landlord may collect and receive all rents and other income from the
reletting. Tenant shall pay Landlord on demand all past due Rent, all Costs of
Reletting and any deficiency arising from the reletting or failure to relet the
Premises. Landlord shall not be responsible or liable for the failure to relet
all or any part of the Premises or for the failure to collect any Rent. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease unless a written notice of
termination is given to Tenant.

 

  3.

In lieu of calculating damages under Sections XX.A.1 or XX.A.2 above, Landlord
may elect to receive as damages the sum of (a) all Rent accrued through the date
of termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value at the Prime Rate (defined in
Section XX.B. below) then in effect, minus the then present fair rental value of
the Premises for the remainder of the Term, similarly discounted, after
deducting all reasonably anticipated Costs of Reletting. In the event Landlord
elects the remedy described in this Section XX.A.3, then the amounts received by
Landlord shall be final, liquidated damages with respect to Rent but shall not
void or otherwise impact any indemnity obligations (whether known or unknown)
under Sections VIII, XXV and XXX or amounts due from Tenant as a result of such
indemnity obligations. In addition, Tenant’s indemnity obligations under Section
XIV shall also survive but only with respect to matters that occurred prior to
the termination of the Lease and do not relate to Tenant’s default under the
Lease. In no event will Landlord be entitled to double recovery of damages.

 

  B.

Unless expressly provided in this Lease, the repossession or re-entering of all
or any part of the Premises shall not relieve Tenant of its liabilities and
obligations under the Lease. No right or remedy of Landlord shall be exclusive
of any other right or remedy. Each right and remedy shall be cumulative and in
addition to any other right and remedy now or subsequently available to Landlord
at Law or in equity. If Landlord declares Tenant to be in default, Landlord
shall be entitled to receive interest on any unpaid item of Rent at a rate equal
to the Prime Rate plus

 

35



--------------------------------------------------------------------------------

 

4%. For purposes hereof, the “Prime Rate” shall be the per annum interest rate
publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located. Forbearance
by Landlord to enforce one or more remedies shall not constitute a waiver of any
default.

 

  C.

In connection with any such default and the exercise by Landlord of any of its
rights or remedies, Landlord shall use commercially reasonable efforts to
mitigate its damages, provided that those efforts shall not require Landlord to
relet the Premises in preference to any other space in the Building or to relet
the Premises to any party that Landlord could reasonably reject as a transferee
pursuant to Article XII.

 

XXI.

Landlord Default; Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, BUT SUBJECT TO
THE PROVISIONS OF THIS SECTION XXI, THE LIABILITY OF LANDLORD (AND OF ANY
SUCCESSOR LANDLORD) TO TENANT SHALL BE LIMITED TO THE INTEREST OF LANDLORD IN
THE PROPERTY. TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY
(INCLUDING THE RENTS, PROFITS AND PROCEEDS THEREFROM) FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD. NEITHER LANDLORD NOR ANY LANDLORD RELATED
PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY; PROVIDED
HOWEVER, THE FOREGOING SHALL NOT CONSTITUTE A WAIVER BY TENANT OF ANY EQUITABLE
REMEDY.

Landlord shall be in default under this Lease if Landlord fails to perform any
of its obligations hereunder and said failure continues beyond a period of
twenty (20) days following Landlord’s receipt of written notice from Tenant as
to a monetary default or thirty (30) days (or such longer period as is
reasonably necessary to remedy such default, provided Landlord shall promptly
commence and thereafter diligently pursue such remedy at all times until such
default is cured) as to a non-monetary default. Notwithstanding the foregoing
sentence, emergency repairs which are Landlord’s responsibility pursuant to a
specific provision of this Lease and which shall be necessary to prevent
imminent injury or damage to persons or Tenant’s Property may be made by Tenant
after Tenant has notified Landlord, in writing, of the need for such emergency
repair and Landlord has failed to commence and complete such repair within such
period of time as is reasonable under the circumstances. In all cases, Tenant
will deliver a copy of any said notices to the holders of any Mortgage of which
Tenant has received written notice. In the event of a default by Landlord under
the Lease and Landlord’s failure to cure such default within the applicable
period set forth above, Tenant may (a) pursue any and all remedies available to
it at law or in equity, provided, however, Tenant hereby waives any claim it
otherwise may have for punitive, special or consequential damages; or (b) cure
such default. Notwithstanding the foregoing provisions, despite such notices and
the expiration of such cure periods, Tenant shall have no right to terminate
this Lease and, except as expressly provided

 

36



--------------------------------------------------------------------------------

herein, Tenant shall have no right to perform any obligation of Landlord. In the
event Tenant has exercised its right to cure a default by Landlord pursuant to
this Section XXI, Landlord shall reimburse Tenant for its actual out-of-pocket
expenditures within thirty (30) days of presentation of invoice detailing the
costs incurred by Tenant to cure such default, together with interest at an
annual rate equal to the Prime Rate plus 4%. If Landlord fails to pay such
amounts within such thirty (30) day period and Tenant gets a judgment against
Landlord for the amounts set forth in the invoice, then Tenant may deduct from
Rent the amount set forth in such invoice [together with such interest amount];
provided that in no event may Tenant offset more than 50% of the Rent due during
any single month as a result of the rights granted under this Section.
Notwithstanding anything to the contrary in this Lease, (i) if a default by
Landlord causes a Service Failure and such Service Failure impacts a base
Building system, then Tenant may cure such default pursuant to this Section XXI
with respect to such base Building system only if the cure to the base Building
system impacts or affects only the Premises and Tenant shall not have the right
to cure such Service Failure if such cure would impact or affect any base
Building system serving or impacting other portions of the Building (including
Common Area or other leased premises); (ii) Tenant shall use reasonable efforts
to mitigate its damages and losses arising from any default by Landlord;
(iii) the provisions of this Section XXI shall in no way delay or postpone any
deadlines or time periods set forth elsewhere in this Lease or in any way affect
Tenant’s rights to terminate this Lease and (iv) the remedies provided to Tenant
under this Section are in addition to any other remedies provided to Tenant
under this Lease and Tenant may, in its sole discretion, pursue any remedies
individually or concurrently.

 

XXII.

No Waiver.

Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel. Either party’s failure to enforce
its rights for a default shall not constitute a waiver of its rights regarding
any subsequent default. Receipt by Landlord of Tenant’s keys to the Premises
shall not constitute an acceptance or surrender of the Premises.

 

XXIII.

Quiet Enjoyment.

Tenant shall, and may peacefully have, hold and enjoy the Premises, subject to
the terms of this Lease, provided Tenant pays the Rent and fully performs all of
its covenants and agreements. This covenant and all other covenants of Landlord
shall be binding upon Landlord and its successors only during its or their
respective periods of ownership of the Building, and shall not be a personal
covenant of Landlord or the Landlord Related Parties.

 

XXIV.

Relocation.

INTENTIONALLY OMITTED.

 

37



--------------------------------------------------------------------------------

XXV.

Holding Over.

Except for any permitted occupancy by Tenant under Article VIII, if Tenant fails
to surrender the Premises at the expiration or earlier termination of this
Lease, occupancy of the Premises after the termination or expiration shall be
that of a tenant at sufferance. Tenant’s occupancy of the Premises during the
holdover shall be subject to all the terms and provisions of this Lease;
provided, however, (a) during the first two (2) months following the expiration
or earlier termination of this Lease, Tenant shall pay an amount equal to 125 %
of the Base Rent due for the period immediately preceding the holdover; and
(b) during the third (3rd) month after the expiration or earlier termination of
this Lease and for each month thereafter, Tenant shall pay an amount equal to
150% of the Base Rent due for the period immediately preceding the holdover. In
addition, for the first month following the expiration or earlier termination of
this Lease, all Rents shall be prorated on a per diem basis for any partial
month of Tenant’s occupancy. Thereafter, all Rents shall be calculated on a
monthly basis without reduction for partial months. No holdover by Tenant or
payment by Tenant after the expiration or early termination of this Lease shall
be construed to extend the Term or prevent Landlord from immediate recovery of
possession of the Premises by summary proceedings or otherwise. Except for the
payment of holdover rent as provided in this Article XXV, Tenant shall not be
liable to Landlord for any damages of any kind or nature (including special or
consequential damages) as a result of Tenant’s holdover in the Premises;
provided, however, if (i) Landlord enters into a lease for the Premises with a
bona fide third party; (ii) the terms of such lease requires Landlord to perform
improvements to the Premises or that Landlord to deliver possession of the
Premises to such third party (for the purpose of its occupancy or to perform
improvements) during Tenant’s hold over period; (iii) Landlord provides Tenant
with not less than fifteen (15) days prior written notice of the existence of
the third party lease and the date that Landlord is contractually obligated to
deliver exclusive physical possession of the Premises to the tenant or the date
that Landlord must commence improvements in the Premises in order to timely
deliver the Premises to the tenant; (iv) Tenant fails to surrender possession of
the Premises to Landlord on or before the date specified in the Landlord’s
notice; and (v) the third party tenant terminates its lease or Landlord incurs
actual costs and expenses as a result of Tenant’s failure to timely vacate the
Premises, then Tenant shall be liable to Landlord for any costs, expenses and/or
damages (including, without limitation, any penalty, reimbursement or other
concession Landlord is required to give the third party as a result of Tenant’s
failure to timely vacate) which is sustained by Landlord resulting from the
termination of the third party lease or the delay in delivering possession of
the Premises to such third party tenant.

 

XXVI.

Subordination to Mortgages; Estoppel Certificate.

Subject to the terms and conditions of this Section XXVI, Tenant accepts this
Lease subject and subordinate to any mortgage(s), deed(s) of trust, ground
lease(s) or other lien(s) now or subsequently arising upon the Premises, the
Building or the Property, and to renewals, modifications, refinancings and
extensions thereof (collectively referred to as a “Mortgage”). The party having
the benefit of a Mortgage

 

38



--------------------------------------------------------------------------------

shall be referred to as a “Mortgagee”. This clause shall be self-operative, but
upon request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination, non-disturbance and attornment agreement in favor of the
Mortgagee. In lieu of having the Mortgage be superior to this Lease, a Mortgagee
shall have the right at any time to subordinate its Mortgage to this Lease. If
requested by a successor-in-interest to all or a part of Landlord’s interest in
the Lease, Tenant shall, without charge, attorn to the successor-in-interest.
Any provisions of this Lease to the contrary notwithstanding, the subordination
of this Lease to any Mortgage and Tenant’s obligation to attorn to any Mortgagee
shall be conditioned on such Mortgagee agreeing in writing in recordable form to
recognize and not disturb Tenant’s rights under this Lease so long as Tenant is
not in default under this Lease. Notwithstanding anything to the contrary
herein, Landlord will provide Tenant with a non-disturbance, subordination and
attornment agreement from Landlord’s current Mortgagee on such Mortgagee’s
current standard form of agreement, a copy of which is attached hereto as
Exhibit “G” (the “SNDA”). Tenant will execute the SNDA and return the same to
Landlord for execution by the Mortgagee.

Landlord and Tenant shall each, within 10 Business Days after receipt of a
written request from the other, execute and deliver an estoppel certificate to
those parties as are reasonably requested by the other (including a Mortgagee or
prospective purchaser). The estoppel certificate shall include a statement
certifying that this Lease is unmodified (except as identified in the estoppel
certificate) and in full force and effect, describing the dates to which Rent
and other charges have been paid, representing that, to such party’s actual
knowledge, there is no default (or stating the nature of the alleged default)
and indicating other matters with respect to the Lease that may reasonably be
requested.

 

XXVII.

Attorneys’ Fees.

If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its costs and expenses,
including, without limitation, reasonable attorneys’ fees.

 

XXVIII.

Notice.

If a demand, request, approval, consent or notice (collectively referred to as a
“notice”) shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service at
the party’s respective Notice Address(es) set forth in Article I, except that if
Tenant has vacated the Premises (or if the Notice Address for Tenant is other
than the Premises, and Tenant has vacated such address) without providing
Landlord a new Notice Address, Landlord may serve notice in any manner described
in this Article or in any other manner permitted by Law. Each notice shall be
deemed to have been received or given (i) on the date of actual

 

39



--------------------------------------------------------------------------------

delivery or the date on which delivery is refused, (ii) three (3) days after
notice is deposited in the registered or certified mail, or (iii) one (1) day
after notice is deposited with a nationally recognized overnight courier
service. If Tenant has vacated the Premises without providing a forwarding
address, Landlord shall give notice using the methods described in (ii) or
(iii). Either party may, at any time, change its Notice Address by giving the
other party written notice of the new address in the manner described in this
Article.

XXIX. Excepted Rights.

This Lease does not grant any rights to light or air over or about the Building.
Except as expressly provided in this Lease, Landlord excepts and reserves
exclusively to itself the use of: (1) roofs, (2) telephone, electrical and
janitorial closets, (3) equipment rooms, Building risers or similar areas that
are used by Landlord for the provision of Building services, (4) rights to the
land and improvements below the floor of the Premises, (5) the improvements and
air rights above the Premises, (6) the improvements and air rights outside the
demising walls of the Premises, and (7) the areas within the Premises used for
the installation of utility lines and other installations serving occupants of
the Building. Landlord has the right to change the Building’s name or address;
provided, however, in no event will Landlord grant rights to name to Building to
RBC Dain Rauscher (its parent or any of its subsidiaries or affiliates) or to
any tenant or occupant engaged in or operating a Financial Services Business (as
defined in Section VII of Exhibit E) that leases the same or less rentable
square footage in the Building than the rentable square footage leased by Tenant
at such time. If Landlord grants rights to name the Building to RBC Dain
Rauscher (its parent or any of its subsidiaries or affiliates) or to any tenant
or occupant engaged in or operating a Financial Services Business (as defined in
Section VII of Exhibit E) that leases the same or less rentable square footage
in the Building than the rentable square footage leased by Tenant at such time,
Tenant shall have the right to terminate this Lease on not less than twelve
(12) months written notice to Landlord, provided such termination notice must be
delivered to Landlord by the later of the effective date of the name change or
one hundred twenty (120) days after Landlord delivers notice of the name change
to Tenant. Landlord also has the right to make such other changes to the
Property and Building as Landlord deems appropriate, provided the changes do not
materially affect Tenant’s ability to use and enjoy the Premises for the
Permitted Use. Landlord shall also have the right (but not the obligation) to
temporarily close the Building if Landlord reasonably determines that there is
an imminent danger of significant damage to the Building or of personal injury
to Landlord’s employees or the occupants of the Building. The circumstances
under which Landlord may temporarily close the Building shall include, without
limitation, electrical interruptions, civil disturbances or extreme weather
conditions. A short-term closure of the Building under such circumstances shall
not constitute a constructive eviction nor entitle Tenant to an abatement or
reduction of Rent.

XXX. Surrender of Premises.

 

40



--------------------------------------------------------------------------------

At the expiration or earlier termination of this Lease or Tenant’s right of
possession, Tenant shall remove Tenant’s Property from the Premises, and quit
and surrender the Premises to Landlord, broom clean, and in good order,
condition and repair, ordinary wear and tear, casualty and condemnation
excepted. Tenant shall also be required to remove the Required Removables in
accordance with Article VIII and to repair any and all damage to the Premises or
the Building caused by or resulting from Tenant’s removal of Tenant’s Property
or Required Removables; provided, however, in no event will Tenant be required
to (i) remove any alterations or improvements in the Premises existing as of the
Effective Date or the Initial Alterations, or (ii) patch, repair or replace
small and minor holes (i.e. nail holes) in or damage to the walls or carpeting
in the Premises. If Tenant fails to remove any of Tenant’s Property within 2
days after the termination of this Lease or of Tenant’s right to possession,
Landlord, at Tenant’s sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred for Tenant’s Property. In addition, if Tenant fails to remove Tenant’s
Property from the Premises or storage, as the case may be, within 30 days after
written notice, Landlord may deem all or any part of Tenant’s Property to be
abandoned, and title to Tenant’s Property shall be deemed to be immediately
vested in Landlord.

XXXI. Miscellaneous.

 

  A.

This Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the state in which the
Building is located and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of such state. If any term or provision of this
Lease shall to any extent be invalid or unenforceable, the remainder of this
Lease shall not be affected, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by Law. The headings and titles to the
Articles and Sections of this Lease are for convenience only and shall have no
effect on the interpretation of any part of the Lease.

 

  B.

Tenant shall not record this Lease or any memorandum without Landlord’s prior
written consent.

 

  C.

Landlord and Tenant hereby waive any right to trial by jury in any proceeding
based upon a breach of this Lease.

 

  D.

Whenever a period of time is prescribed for the taking of an action by Landlord
or Tenant, the period of time for the performance of such action shall be
extended by the number of days that the performance is actually delayed due to
strikes, acts of God, shortages of labor or materials, war, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”). However, events of Force Majeure shall not extend any period of time
for the

 

41



--------------------------------------------------------------------------------

 

payment of Rent or other sums payable by either party or any period of time for
the written exercise of an option or right by either party.

 

  E.

So long as Landlord’s transferee assumes in writing all obligations of Landlord
under this Lease (before and after the effective date of such transfer),
Landlord shall have the right to transfer and assign, in whole or in part, all
of its rights and obligations under this Lease and in the Building and/or
Property referred to herein, and upon such transfer Landlord shall be released
from any further obligations hereunder, and Tenant agrees to look solely to the
successor in interest of Landlord for the performance of such obligations.
Nothing in this paragraph E shall be deemed to limit Tenant’s exercise of any of
its abatement, offset, self-help or similar rights or remedies expressly
provided in this Lease.

 

  F.

Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease. Landlord shall pay Broker a commission
according to a separate agreement between Landlord and Broker, which agreement
shall provide that a commission shall be payable as follows: (i) 50% of the
commission shall be payable on the mutual execution of this Lease, (ii) 25% of
the commission shall be payable on or about June 1, 2012, and (iii) the
remaining 25% of the commission shall be payable on or about June 1, 2014.
Tenant shall indemnify and hold Landlord and the Landlord Related Parties
harmless from all claims of any other brokers claiming to have represented
Tenant in connection with this Lease. Landlord represents that it has dealt
directly with and only with the Broker as a broker in connection with this
Lease. Landlord agrees to indemnify and hold Tenant and the Tenant Related
Parties harmless from all claims of Broker and any other brokers claiming to
have represented Landlord in connection with this Lease

 

  G.

Tenant covenants, warrants and represents that: (1) each individual executing,
attesting and/or delivering this Lease on behalf of Tenant is authorized to do
so on behalf of Tenant; (2) this Lease is binding upon Tenant; and (3) Tenant is
duly organized and legally existing in the state of its organization and is
qualified to do business in the state in which the Premises are located. If
there is more than one Tenant, or if Tenant is comprised of more than one party
or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with and to all of them.

 

  H.

Landlord covenants, warrants and represents that: (1) each individual executing,
attesting and/or delivering this Lease on behalf of Landlord is authorized to do
so on behalf of Landlord; (2) this Lease is binding upon Landlord; and
(3) Landlord is duly organized and legally existing in the state of its
organization and is qualified to do business in the state in which the Premises
are located. If Landlord is comprised of more than one party or entity, the
obligations imposed upon Landlord shall be joint and several obligations of all
the parties and entities.

 

42



--------------------------------------------------------------------------------

 

Notices, payments and agreements given or made by, with or to any one person or
entity shall be deemed to have been given or made by, with and to all of them.

 

  I.

Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. This Lease shall create only the
relationship of landlord and tenant between the parties, and not a partnership,
joint venture or any other relationship. This Lease and the covenants and
conditions in this Lease shall inure only to the benefit of and be binding only
upon Landlord and Tenant and their permitted successors and assigns.

 

  J.

The expiration of the Term, whether by lapse of time or otherwise, shall not
relieve either party of any obligations which accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that the parties’
obligations under Articles IV, VIII, XIV, XX, XXV and XXX shall survive the
expiration or early termination of this Lease.

 

  K.

Landlord has delivered a copy of this Lease to Tenant for Tenant’s review only,
and the delivery of it does not constitute an offer to Tenant or an option. This
Lease shall not be effective against any party hereto until an original copy of
this Lease has been signed by such party.

 

  L.

All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.

 

  M.

Tenant, within 15 Business Days after request, shall provide Landlord with a
current financial statement and such other information as Landlord may
reasonably request in order to create a “business profile” of Tenant and
determine Tenant’s ability to fulfill its obligations under this Lease.
Landlord, however, shall not require Tenant to provide such information unless
Tenant is (1) in Monetary Default under this Lease; or (2) in connection with
(a) a proposed sale of the Building or Property; or (b) a proposed financing or
re-financing of the Building or Property; or (c) an appraisal of the Property;
provided, however, Landlord will not request such information more frequently
than once during any calendar year in the case such information is requested for
one of the reasons set forth in subpart (2). Prior to Tenant’s delivery of such
information, Landlord will enter into (and cause all third parties receiving
such information to enter into) a commercially reasonable confidentiality
agreement covering any confidential information that is disclosed by Tenant in
form and substance reasonably acceptable to Landlord and Tenant.

 

  N.

Any consent or approval by either party under this Lease shall not be
unreasonably withheld, conditioned or delayed except as otherwise expressly
provided herein.

 

43



--------------------------------------------------------------------------------

XXXII.

Entire Agreement.

This Lease and the following exhibits and attachments, which are hereby
incorporated into and made a part of this Lease, constitute the entire agreement
between the parties and supersede all prior agreements and understandings
related to the Premises, including all lease proposals, letters of intent and
other documents: Exhibit A (Outline and Location of Premises), Exhibit B (Rules
and Regulations), Exhibit C (Commencement Letter), Exhibit D (Work Letter),
Exhibit E (Additional Provisions), Exhibit F (Form of SNDA) and Exhibit G (HVAC
Standards) and Exhibit H (Janitorial Specifications).

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

44



--------------------------------------------------------------------------------

  LANDLORD:   WELLS REIT – 800 NICOLLETT AVENUE OWNER,  

LLC, a Delaware limited liability company

 

By:  

  

Wells REIT – 800 Nicollett Avenue, LLC, a

    

Delaware limited liability company, its sole

    

member

    

By:  

  

Piedmont Operating Partnership, LP, a

       

Delaware limited partnership, its sole

       

member

       

By:  

  

Piedmont Office Realty Trust, Inc., a

          

Maryland corporation, its sole general

          

partner

          

By:

          

  /s/ Joseph H. Pangburn

          

Name:

          

  Joseph H. Pangburn

          

Title:

          

  Senior Vice President

 

TENANT:

  PIPER JAFFRAY & CO., a Delaware limited liability company  

By:

  

/s/ Dean M. Nelson             

 

Name:

  

Dean M. Nelson               

 

Title:

  

Managing Director              

 

45



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

This Exhibit is attached to and made a part of the Lease by and between Wells
REIT – 800 Nicollett Avenue Owner, LLC (“Landlord”) and Piper Jaffray & Co.
(“Tenant”) for space in the Building located at 800 Nicollet Mall, Minneapolis,
Minnesota 55402.

SEE IMMEDIATELY FOLLOWING PAGES

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

[Floor Map 1]

 

2



--------------------------------------------------------------------------------

[Floor Map 2]

 

3



--------------------------------------------------------------------------------

[Floor Map 3]

 

4



--------------------------------------------------------------------------------

EXHIBIT B

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the Parking Garage, the Property and the appurtenances.
Capitalized terms have the same meaning as defined in the Lease.

 

1.

Sidewalks, doorways, vestibules, halls, stairways and other similar areas shall
not be obstructed by Tenant or used by Tenant for any purpose other than ingress
and egress to and from the Premises. No rubbish, litter, trash, or material
shall be placed, emptied, or thrown in those areas. At no time shall Tenant
permit Tenant’s employees to loiter in Common Areas or elsewhere about the
Building or Property.

 

2.

Plumbing fixtures and appliances shall be used only for the purposes for which
designed, and no sweepings, rubbish, rags or other unsuitable material shall be
thrown or placed in the fixtures or appliances. Damage resulting to fixtures or
appliances by Tenant, its agents, employees or invitees, shall be paid for by
Tenant, and Landlord shall not be responsible for the damage.

 

3.

No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building, except those of such color, size, style
and in such places as are first approved in writing by Landlord. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building. Except in connection with the hanging of lightweight pictures
and wall decorations, no nails, hooks or screws shall be inserted into any part
of the Premises or Building except by the Building maintenance personnel.

 

4.

Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants, and no other directory shall be permitted unless previously consented
to by Landlord in writing.

 

5.

Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent and Landlord shall have the right to
retain at all times and to use keys to all locks within and into the Premises. A
reasonable number of keys to the locks on the entry doors in the Premises shall
be furnished by Landlord to Tenant at Tenant’s cost, and Tenant shall not make
any duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of this Lease.

 

6.

All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval
and

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

 

shall be required to comply with Landlord’s standard rules, regulations,
policies and procedures, which may be revised from time to time.

 

7.

Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to hours
designated by Landlord. Tenant shall obtain Landlord’s prior approval by
providing a detailed listing of the activity. If approved by Landlord, the
activity shall be under the supervision of Landlord and performed in the manner
required by Landlord. Tenant shall assume all risk for damage to articles moved
and injury to any persons resulting from the activity. If equipment, property,
or personnel of Landlord or of any other party is damaged or injured as a result
of or in connection with the activity, Tenant shall be solely liable for any
resulting damage or loss.

 

8.

Landlord shall have the right to approve the weight, size, or location of heavy
equipment or articles in and about the Premises. Damage to the Building by the
installation, maintenance, operation, existence or removal of property of Tenant
shall be repaired at Tenant’s sole expense.

 

9.

Corridor doors, when not in use, shall be kept closed.

 

10.

Tenant shall not: (1) make or permit any improper, objectionable or unpleasant
noises or odors in the Building, or otherwise interfere in any way with other
tenants or persons having business with them; (2) solicit business or
distribute, or cause to be distributed, in any portion of the Building,
handbills, promotional materials or other advertising; or (3) conduct or permit
other activities in the Building that might, in Landlord’s sole opinion,
constitute a nuisance.

 

11.

No animals, except those assisting handicapped persons, shall be brought into
the Building or kept in or about the Premises.

 

12.

No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, Building or about the Property. Tenant shall
not, without Landlord’s prior written consent, use, store, install, spill,
remove, release or dispose of, within or about the Premises or any other portion
of the Property, any asbestos-containing materials or any solid, liquid or
gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law which may now or later be in effect. Tenant shall comply with
all Laws pertaining to and governing the use of these materials by Tenant, and
shall remain solely liable for the costs of abatement and removal.

 

13.

Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

 

Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used, for lodging, sleeping or for any illegal purpose.

 

14.

Tenant shall not take any action which would violate Landlord’s labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute, or
interfere with Landlord’s or any other tenant’s or occupant’s business or with
the rights and privileges of any person lawfully in the Building (“Labor
Disruption”). Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties, nor shall the date of the commencement of the Term be extended
as a result of the above actions.

 

15.

Tenant shall not install, operate or maintain in the Premises or in any other
area of the Building, electrical equipment that would overload the electrical
system beyond its capacity for proper, efficient and safe operation as
determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord’s prior written consent. Tenant shall not use
more than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

 

16.

Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees, and then only if the operation does not violate the
lease of any other tenant in the Building.

 

17.

Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

 

18.

Landlord may from time to time adopt systems and procedures for the security and
safety of the Building, its occupants, entry, use and contents. Tenant, its
agents, employees, contractors, guests and invitees shall comply with Landlord’s
systems and procedures.

 

19.

Landlord shall have the right to prohibit the use of the name of the Building or
any other publicity by Tenant that in Landlord’s sole opinion may impair the
reputation of the Building or its desirability. Upon written notice from
Landlord, Tenant shall refrain from and discontinue such publicity immediately.

 

20.

Tenant shall not canvass, solicit or peddle in or about the Building or the
Property.

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

21.

Neither Tenant nor its agents, employees, contractors, guests or invitees shall
smoke or permit smoking in the Common Areas, unless the Common Areas have been
declared a designated smoking area by Landlord, nor shall the above parties
allow smoke from the Premises to emanate into the Common Areas or any other part
of the Building. Landlord shall have the right to designate the Building
(including the Premises) as a non-smoking building.

 

22.

Landlord shall have the right to designate and approve standard window coverings
for the Premises and to establish rules to assure that the Building presents a
uniform exterior appearance. Tenant shall ensure, to the extent reasonably
practicable, that window coverings are closed on windows in the Premises while
they are exposed to the direct rays of the sun.

 

23.

Deliveries to and from the Premises shall be made only at the times, in the
areas and through the entrances and exits designated by Landlord. Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the Common Areas, any
pedestrian use, or any use which is inconsistent with good business practice.

 

24.

The work of cleaning personnel shall not be hindered by Tenant after 5:30 P.M.,
and cleaning work may be done at any time when the offices are vacant. Windows,
doors and fixtures may be cleaned at any time. Tenant shall provide adequate
waste and rubbish receptacles to prevent unreasonable hardship to the cleaning
service.

 

Exhibit B – Page 4



--------------------------------------------------------------------------------

EXHIBIT C

COMMENCEMENT LETTER

(EXAMPLE)

 

Date:                             

Tenant: Piper Jaffray & Co.

800 Nicollet Mall

Minneapolis, Minnesota 55402

 

Re:

Commencement Letter with respect to that certain Lease by and between Wells REIT
– 800 Nicollett Avenue Owner, LLC, as Landlord, and Piper Jaffray & Co. as
Tenant, for approximately 123,882 rentable square feet on floors 9, 10 and 12 of
the Building located at 800 Nicollet Mall, Minneapolis, Minnesota 55402.

Dear Tenant:

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1.

The Rent Commencement Date of the Lease is June 1, 2014;

 

  2.

The Termination Date of the Lease is November 30, 2025.

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

 

Sincerely,

 

Property Manager

Agreed and Accepted:

 

Tenant: Piper Jaffray & Co.

 

By:                                                

 

Name:                                        

 

Title:                                             

 

Date:                                            

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER

This Exhibit is attached to and made a part of the Lease by and between Wells
REIT – 800 Nicollett Avenue Owner, LLC (“Landlord”) and Piper Jaffray & Co.
(“Tenant”) for space in the Building located at 800 Nicollet Mall, Minneapolis,
Minnesota 55402.

As used in this Work Letter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the attached Lease.

A.        Tenant, from and after the Effective Date and the mutual execution and
delivery of this Work Letter and delivery by Tenant to Landlord of all security
deposits (including Letters of Credit) required under the Lease, shall have the
right to perform alterations and improvements in the Premises (the “Initial
Alterations”). Notwithstanding the foregoing, Tenant and its contractors shall
not have the right to perform Initial Alterations in the Premises unless and
until Tenant has complied with all of the terms and conditions of Article IX of
the Lease; provided, however, prior to the Effective Date, Landlord reviewed and
approved the final plans and specifications for the Initial Alterations and
Landlord also approved Greiner Construction (“Greiner”) as the contractor to
perform the Initial Alterations. Tenant will enter into a direct contract with
Greiner for the Initial Alterations and such contract will provide for at least
a 10% retainage by Tenant. The retainage held by Tenant shall be disbursed in
accordance with typical construction practices in Minneapolis, Minnesota.
Notwithstanding anything herein or in the Lease to the contrary, if Tenant
elects to use any contractor other than Greiner Construction to perform the
Initial Alterations, Tenant shall competitively bid the Initial Alterations in a
GMP format to not less than three (3) general contractors mutually acceptable to
Landlord and Tenant. Tenant, in Tenant’s sole discretion, shall select one of
the three bidding general contractors and Tenant will enter into a direct
contract with the selected general contractor. The parties agree that Landlord’s
approval of the bidding general contractor shall not be considered to be
unreasonably withheld if, among other factors, such general contractor (i) does
not have trade references reasonably acceptable to Landlord, (ii) does not
maintain insurance as required pursuant to the terms of this Lease, (iii) does
not have the ability to be bonded for the work in an amount of no less than 150%
of the total estimated cost of the Initial Alterations, (iv) does not provide
current financial statements reasonably acceptable to Landlord, or (v) is not
licensed as a contractor in the state and municipality in which the Premises is
located. Tenant acknowledges the foregoing is not intended to be an exclusive
list of the reasons why Landlord may reasonably withhold its consent to a
general contractor. If Greiner or the general contractor selected by Tenant and
approved by Landlord is retained on a Cost of the Work Plus Fee basis with a
GMP, then Greiner or such general contractor shall be required to receive bids
from not less than three (3) subcontractors or suppliers reasonably acceptable
to Landlord for mechanical, electrical, plumbing or any subcontracts in excess
of $25,000.00. Tenant

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

agrees that it will cause Greiner or its general contractor to utilize
(a) Tempco for any improvements or alterations required in connection with the
Initial Alterations which impact or otherwise affect the energy management
system of the Building; and (b) LVC for any improvements or alterations required
in connection with the Initial Alterations which impact or otherwise affect the
alarm systems of the Building.

Tenant shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with Laws, functionality of design,
the structural integrity of the design, the configuration of the premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. Tenant will utilize a design team and will
retain a construction/project manager to supervise and manage the Initial
Alterations. Landlord, at Landlord’s sole cost and expense, will retain or
appoint its own construction manager to assist in the bidding and construction
process related to the Initial Alterations. Tenant’s and Landlord’s construction
managers shall each be qualified professionals experienced with construction
projects substantially similar to the size, type and scope of the Initial
Alterations. Tenant shall not be required to purchase Building stock materials
for the Initial Alterations; provided, however, if Tenant elects to purchase
Building stock materials, then Tenant will be charged the lesser of the
(i) actual cost of such Building stock materials; and (ii) the fair market price
for the same materials or substantially similar materials in the marketplace.
During the construction of the Initial Alterations, (y) Landlord will, at
Tenant’s request, install locks on individual office doors, workrooms and
computer server rooms, which locks shall be installed in compliance with the
Building’s master key system, and (z) Landlord will not prevent access by
Tenant, its design team and construction manager complete and unrestricted
access to the Premises.

B.        Provided that there is no then-uncured Monetary Default or Material
Non-Monetary Default under the Lease, Landlord agrees to contribute the sum of
Seven Million Eight Hundred Four Thousand Five Hundred Sixty-Six and 00/100
Dollars ($7,804,566.00; i.e. $63.00 per rentable square foot of the Premises)
(the “Improvement Allowance”) towards the costs incurred by Tenant in performing
the Initial Alterations. Tenant has elected to have Four Million Three Hundred
Thirty-Five Thousand Eight Hundred Seventy and 00/100 Dollars ($4,335,870.00;
i.e. $35.00 per rentable square foot of the Premises) (the “Procurement Fee”) of
the Improvement Allowance paid as a procurement fee to U.S. Bank under the
Sublease. Landlord shall pay the Procurement Fee in full to U.S. Bank within
thirty (30) days after satisfaction of all of the following conditions:
(a) Landlord has received written notices from Tenant and from U.S. Bank
instructing Landlord to pay the Procurement Fee to U.S. Bank; and (b) Landlord
has received a copy of an amendment to the Sublease (the “Sublease Amendment”)
mutually acceptable to Tenant and U.S Bank. Landlord shall have no obligation to
pay the Procurement Fee to U.S. Bank (i) prior to June 1, 2012; (ii) while any
of this Lease, the Sublease or the Lease between Landlord and U.S. Bank dated
March 3, 1998, as amended (the “Bank Lease”), are not in full force and effect;
or (iii) while any event of default beyond any applicable cure periods exists by
Tenant or U.S. Bank under any of this Lease, the Sublease or the Bank Lease.
Landlord shall not be liable for any

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

difference between the amount of the Procurement Fee and Tenant’s rental
payments and other amounts due to U.S. Bank pursuant to the Sublease and the
Sublease Amendment. Tenant shall have no right to recover from Landlord any
deficiency between the Procurement Fee and Tenant’s rental payment obligations
or other amounts due from Tenant to U.S. Bank pursuant to the Sublease and the
Sublease Amendment. To the extent the Procurement Fee is actually received by
U.S. Bank and U.S. Bank is legally entitled to retain the Procurement Fee,
Landlord shall have no further obligation under this Lease to pay the
Procurement Fee to Tenant. In no event shall Landlord have any right to obtain
any full or partial reimbursement, recovery or recoupment of all or any portion
of the Procurement Fee notwithstanding any fact, cause, occurrence or
circumstance whatsoever, including, without limitation, any default, rejection
or termination of, under or with respect to this Lease, the Sublease or the Bank
Lease.

If a portion of the Improvement Allowance is not disbursed due to the existence
of an uncured Monetary Default or Material Non-Monetary Default, then Landlord
agrees to disburse the portion of the Improvement Allowance to which Tenant was
entitled and which is applicable to the portion of the Initial Alterations
completed prior to such Monetary Default or Material Non-Monetary Default.
Except as otherwise expressly provided herein, the Improvement Allowance may
only be used for the costs of preparing design and construction documents and
mechanical and electrical plans for the Initial Alterations and for hard costs
and soft costs in connection with the Initial Alterations, including relocating
the network room and any other furniture, fixtures and equipment, installing
Cabling, and purchasing miscellaneous equipment for use in the Auxiliary Rooms;
provided, however, that Tenant may not apply more than $3.00 per rentable square
foot of the Premises of the Improvement Allowance to soft costs associated with
relocating and installing equipment and fixtures directly related to the network
room and relocating and installing fixtures and equipment in the Auxiliary
Rooms. The Improvement Allowance shall be paid to Tenant or, at Landlord’s
option, to the order of the general contractor that performs the Initial
Alterations (for that portion of the Improvement Allowance owed to the general
contractor), in at least two (2) disbursements with the first disbursement of
fifty percent (50%) of the Improvement Allowance (less any specified Procurement
Fee) available on or after November 1, 2012 and the second disbursement of the
remaining fifty percent (50%) of the Improvement Allowance (less any specified
Procurement Fee) available on or after October 1, 2013, but no later than
December 31, 2015.

Prior to any disbursement of all or any portion of the Improvement Allowance,
Tenant shall deliver following documentation to Landlord: (i) an application for
payment and sworn statement of contractor substantially in the form of AIA
Document G-702 covering all work for which disbursement is to be made to a date
specified therein; (ii) a certification from an AIA architect substantially in
the form of the Architect’s Certificate for Payment which is located on AIA
Document G702, Application and Certificate of Payment; (iii) Contractor’s,
subcontractor’s and material supplier’s waivers of liens which shall cover all
Initial Alterations for which disbursement is being requested and all other
statements and forms required for compliance with the mechanics’ lien laws of
the state in which the Premises is located, together with all such invoices (in
excess of $2,500),

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

contracts, or other supporting data as Landlord or Landlord’s Mortgagee may
reasonably require; (iv) a cost breakdown for each trade or subcontractor
performing the Initial Alterations (for amounts in excess of $10,000); (v) plans
and specifications for the Initial Alterations, together with a certificate from
an AIA architect that such plans and specifications comply in all material
respects with all laws affecting the Building, Property and Premises (provided
that Tenant shall only be obligated to deliver this item with the first
application for payment and no subsequent applications for payment so long as
the plans remain materially unchanged); (vi) copies of all construction
contracts for the Initial Alterations, together with copies of all change
orders, if any (provided that Tenant shall only be obligated to deliver this
item with the first application for payment and no subsequent applications
unless there have been additional change orders since the last submittal); and
(vii) a request to disburse from Tenant containing an approval by Tenant of the
work done and a good faith estimate of the cost to complete the Initial
Alterations. Upon completion of the Initial Alterations, and prior to final
disbursement of the Improvement Allowance, Tenant shall furnish Landlord with:
(1) general contractor and architect’s completion affidavits, (2) full and final
waivers of lien, (3) receipted bills covering all labor and materials expended
and used, (4) as-built plans of the Initial Alterations, and (5) the
certification of Tenant’s architect that the Initial Alterations have been
installed in a good and workmanlike manner in accordance with the approved
plans, and in accordance with applicable laws, codes and ordinances. Landlord
shall notify Tenant in writing within five (5) Business Days if Landlord
determines that the documentation provided by Tenant relating to any request for
payment is inadequate or incomplete and shall reasonably specify the nature of
the deficiency. In no event shall Landlord be required to disburse the
Improvement Allowance more frequently than expressly provided herein. If the
Initial Alterations exceed the Improvement Allowance, Tenant shall be entitled
to the Improvement Allowance in accordance with the terms hereof, but each
individual disbursement of the Improvement Allowance shall be disbursed in the
proportion that the Improvement Allowance bears to the total cost for the
Initial Alterations. Notwithstanding anything herein to the contrary, Landlord
shall not be obligated to disburse any portion of the Improvement Allowance
during the continuance of an uncured Monetary Default or Material Non-Monetary
Default, and Landlord’s obligation to disburse shall only resume when and if
such Monetary Default or Material Non- Monetary Default is cured.

If Tenant has complied with all of the foregoing requirements and is entitled to
receive all or a portion of the Improvement Allowance and Landlord fails to pay
such portion of the Improvement Allowance to Tenant within thirty (30) days
after Landlord’s receipt of all of the items set forth in the immediately
preceding paragraph, then Tenant may (a) pursue any and all remedies available
to it at law or in equity; and/or (b) on not less than fifteen (15) Business
Days written notice to Landlord, deduct from Rent the amount set forth in such
invoice together with interest thereon at a rate equal to the Prime Rate plus
4%; provided that Tenant in no event may Tenant offset more than 50% of the Rent
due during any single month as a result of the rights granted under this
Paragraph.

 

Exhibit D – Page 4



--------------------------------------------------------------------------------

C.        In no event will Tenant be obligated to pay Landlord a construction
management fee, review fee or any supervisory fees in connection with the
Initial Alterations. Notwithstanding the foregoing, Landlord may deduct from the
Improvement Allowance reasonable, third party out-of-pocket costs and expenses
incurred by Landlord in connection with review of any alteration or modification
to any Building structures or systems.

D.        During the construction and/or installation of the Initial Alterations
Landlord will not charge Tenant for any parking fees, hoisting charges, or fees
for use of the freight elevators; provided, however, Landlord may deduct from
the Improvement Allowance reasonable, third party out-of-pocket costs and
expenses incurred by Landlord for such services, including, without limitation,
security of other tenant spaces in the Building that is required due to
completion of the Initial Alterations, any alterations to the freight elevator
required to accommodate the transport of large items necessary in connection
with the Initial Alterations or the Building engineer’s time to manage
after-hours Building alarm systems or other elements of the Initial Alterations
in order to comply with applicable Building insurance requirements.

E.        Except as expressly provided in subsection A above, no portion of the
Improvement Allowance may be used for the purchase of equipment, furniture or
other items of personal property of Tenant. Except for the Procurement Fee
described above, Tenant shall not be entitled to apply any unused portion of the
Improvement Allowance toward any credit, abatement or other concession. Tenant
shall be responsible for all applicable state sales or use taxes, if any,
payable in connection with the Initial Alterations and/or the Improvement
Allowance.

F.        Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Improvement Allowance,
incur any costs in connection with the construction or demolition of any
improvements in the Premises.

G.        This Exhibit shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

H.        Notwithstanding anything to the contrary in this Lease, if Landlord
fails to pay the Improvement Allowance when due, Landlord will be in default
under the Lease and Tenant shall be entitled to all of the rights and remedies
under the Lease following the applicable notice and cure period.

 

Exhibit D – Page 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Exhibit as of the
date first written above.

 

LANDLORD: WELLS REIT – 800 NICOLLETT AVENUE OWNER,
LLC, a Delaware limited liability company

By:

 

Wells REIT – 800 Nicollett Avenue, LLC, a

 

Delaware limited liability company, its sole

 

member

 

By:

 

Piedmont Operating Partnership, L.P, a

   

Delaware limited partnership, its sole

   

member

   

By:

 

Piedmont Office Realty Trust, Inc., a

     

Maryland corporation, its sole general

     

partner

     

By:

                                                             

     

Name:

                                                         

     

Title:

                                                             

TENANT:    

PIPER JAFFRAY & CO., a Delaware corporation

By:                                                                  

Name:

 

                                                     

Title:                                                                  

 

Exhibit D – Page 6



--------------------------------------------------------------------------------

EXHIBIT E

ADDITIONAL PROVISIONS

This Exhibit is attached to and made a part of the Lease by and between Wells
REIT – 800 Nicollett Avenue Owner, LLC (“Landlord”) and Piper Jaffray & Co.
(“Tenant”) for space in the Building located at 800 Nicollet Mall, Minneapolis,
Minnesota 55402.

 

I.

Renewal Option

A.        Grant of Option; Conditions.    Tenant shall have the right to extend
the Term (the “Renewal Option”) for up to two (2) additional periods of five
(5) years each commencing on the day following the Termination Date (as the same
may have been extended) and ending on the fifth (5th) anniversary of the
Termination Date (as the same may have been extended) (each, a “Renewal Term”).
Landlord will deliver written notice to Tenant of Landlord’s determination of
applicable Base Rent rate for the Premises for the applicable Renewal Term (the
“Prevailing Market Notice”) not less than thirteen (13) full calendar months
prior to the expiration of the Term (as the same may have been extended) and
Tenant may exercise the Renewal Option, if:

1.        There is no Monetary Default or Material Non-Monetary Default under
the Lease beyond any applicable cure periods at the time that Landlord delivers
the Prevailing Market Notice to Tenant or at the time Tenant delivers its
Binding Notice (as defined below); and

2.        Not more than fifty (50%) of the Premises is sublet (other than
pursuant to a Permitted Transfer or an Approved User, as each are defined in
Article XII of the Lease) at the time that Landlord delivers the Prevailing
Market Notice to Tenant delivers its Renewal Notice or at the time Tenant
delivers its Binding Notice; and

3.        The Lease has not been assigned (other than pursuant to a Permitted
Transfer or an Approved User, as each are defined in Article XII of the Lease)
prior to the date that Landlord delivers the Prevailing Market Notice to Tenant
or prior to the date Tenant delivers its Binding Notice.

 

  B.

Terms Applicable to Premises During Renewal Terms.

1.        The initial Base Rent rate per rentable square foot for the Premises
during the Renewal Terms shall equal one hundred percent (100%) of the
then-current Prevailing Market (hereinafter defined) rate per rentable square
foot for the Premises determined at the time of such renewal. Base Rent during
the Renewal Terms shall be modified, if at all, in accordance with the factors
applied to the determination of Prevailing Market rate. Base Rent attributable
to the Premises shall be payable in

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

monthly installments in accordance with the terms and conditions of Article IV
of the Lease.

2.        Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the
Premises during the Renewal Terms in accordance with Article IV of the Lease.

C.        Procedure for Exercise of Renewal Option and Determining Prevailing
Market. Within thirty (30) days after receipt of the Prevailing Market Notice,
Tenant will deliver to Landlord written notice stating whether Tenant (i) elects
to exercise the applicable Renewal Option (“Binding Notice”), or (ii) disagrees
with Landlord’s determination of Prevailing Market and elects to have Prevailing
Market determined in accordance with Subpart D below (“Arbitration Notice”); or
(iii) elects not to exercise the applicable Renewal Option and will vacate the
Premises at the expiration of the Term (the “Rejection Notice”). If Tenant fails
to provide Landlord with either a Binding Notice, an Arbitration Notice or
Rejection Notice within such thirty (30) day period, Tenant’s Renewal Option
shall be null and void and of no further force and effect. If Tenant provides
Landlord with a Binding Notice, Landlord and Tenant shall enter into the Renewal
Amendment (as defined below) upon the terms and conditions set forth herein. If
Tenant provides Landlord with an Arbitration Notice, Landlord and Tenant shall
work together in good faith for a period of forty-five (45) days to agree upon
the Prevailing Market rate for the Premises during the Renewal Term (the
“Negotiation Period”). If Landlord and Tenant are able to reach an agreement on
the Prevailing Market rate during the Negotiation Period, then Landlord and
Tenant shall enter into the Renewal Amendment in accordance with the terms and
conditions hereof. If Landlord and Tenant fail to agree upon the Prevailing
Market rate within such forty-five (45) days after the date Tenant provides
Landlord with a Arbitration Notice, then the Prevailing Market rate shall
determined in accordance with the arbitration procedures described in Section D
below.

D.        Arbitration Procedure.

1.        If Tenant provides Landlord with an Arbitration Notice and Landlord
and Tenant fail to agree on the Prevailing Market rate during the Negotiation
Period, then, within ten (10) days after the expiration of the Negotiation
Period, Landlord and Tenant shall each simultaneously submit to the other, in a
sealed envelope, its good faith estimate of the Prevailing Market rate for the
Premises during the applicable Renewal Term (collectively referred to as the
“Estimates”). If the higher of such Estimates is not more than 106% of the lower
of such Estimates, then Prevailing Market rate shall be the average of the two
Estimates. If the Prevailing Market rate is not resolved by the exchange of
Estimates, then, within seven (7) days after one party confirms in writing to
the other that such party disagrees with the exchange of Estimates, Landlord and
Tenant shall each select an appraiser to determine which of the two Estimates
most closely reflects the Prevailing Market rate for the Premises during the
Renewal Term. Each appraiser so selected shall be certified as an MAI appraiser
or as an ASA appraiser and shall have had at least five (5) years experience
within the previous ten (10) years as a real estate appraiser working in
Downtown

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

Minneapolis Central Business District, with working knowledge of current rental
rates and practices. For purposes hereof, an “MAI” appraiser means an individual
who holds an MAI designation conferred by, and is an independent member of, the
American Institute of Real Estate Appraisers (or its successor organization, or
in the event there is no successor organization, the organization and
designation most similar), and an “ASA” appraiser means an individual who holds
the Senior Member designation conferred by, and is an independent member of, the
American Society of Appraisers (or its successor organization, or, in the event
there is no successor organization, the organization and designation most
similar).

2.        Upon selection, Landlord’s and Tenant’s appraisers shall work together
in good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant as the Base Rent rate for the
Premises during the applicable Renewal Term. If either Landlord or Tenant fails
to appoint an appraiser within the seven (7) day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Prevailing Market within twenty (20) days
after their appointment, then, within ten (10) days after the expiration of such
twenty (20) day period, the two appraisers shall select a third appraiser
meeting the aforementioned criteria. Once the third appraiser (i.e. arbitrator)
has been selected as provided for above, then, as soon thereafter as practicable
but in any case within fourteen (14) days, the arbitrator shall make his
determination of which of the two Estimates most closely reflects the Prevailing
Market rate and such Estimate shall be binding on both Landlord and Tenant as
the Base Rent rate for the Premises. If the arbitrator believes that expert
advice would materially assist him, he may retain one or more qualified persons
to provide such expert advice. The parties shall share equally in the costs of
the arbitrator and of any experts retained by the arbitrator. Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert.

3.        If the Prevailing Market rate has not been determined by the
commencement date of the applicable Renewal Term, Tenant shall pay Base Rent
upon the terms and conditions in effect during the last month of the initial
Term for the Premises until such time as the Prevailing Market rate has been
determined. Upon such determination, the Base Rent for the Premises shall be
retroactively adjusted to the commencement of the applicable Renewal Term for
the Premises. If such adjustment results in an underpayment of Base Rent by
Tenant, Tenant shall pay Landlord the amount of such underpayment within 30 days
after the determination thereof. If such adjustment results in an overpayment of
Base Rent by Tenant, Landlord shall credit such overpayment against the next
installment of Base Rent due under the Lease and, to the extent necessary, any
subsequent installments, until the entire amount of such overpayment has been
credited against Base Rent.

E.        Renewal Amendment.   If Tenant is entitled to and properly exercises
its Renewal Option, Landlord shall prepare an amendment (the “Renewal
Amendment”)

 

Exhibit E – Page 3



--------------------------------------------------------------------------------

to reflect changes in the Base Rent, Term, Termination Date and other
appropriate terms. The Renewal Amendment shall be sent to Tenant within a
reasonable time after receipt of the Binding Notice and, upon Tenant’s
reasonable approval of such amendment, which Tenant agrees to promptly review
and comment on and to work to finalize the same as quickly as possible, Tenant
shall promptly execute and return the Renewal Amendment to Landlord. An
otherwise valid exercise of the Renewal Option shall be fully effective whether
or not the Renewal Amendment is executed.

F.        Definition of Prevailing Market.    For purposes of this Renewal
Option, “Prevailing Market” shall mean the arms length fair market annual rental
rate per rentable square foot under renewal leases and amendments entered into
on or about the date on which the Prevailing Market is being determined
hereunder for space comparable (including in terms of total rentable square
footage) to the Premises in the Building and office buildings comparable to the
Building in the Central Business District of Minneapolis, Minnesota. If,
however, there are less than three (3) comparable renewal leases and/or
amendments within the twelve (12) month period immediately preceding the date on
which the Prevailing Market is being determined, then all leases and amendments
for space comparable (including in terms of total rentable square footage) to
the Premises in the Building and office buildings comparable to the Building in
the Central Business District of Minneapolis, Minnesota shall be considered in
determining Prevailing Market. The determination of Prevailing Market shall take
into account only concessions (including, without limitation, improvement
allowances and free or abated rent) applicable to renewal leases and amendments
and will also take into account any other material economic differences between
the terms of this Lease and any comparison lease or amendment, such as rent
abatements, construction costs and other concessions and the manner, if any, in
which the landlord under any such lease is reimbursed for operating expenses and
taxes, and any reasonably anticipated changes in the Prevailing Market rate from
the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under this Lease.

 

II.

Right of First Refusal

A.        Grant of Option; Conditions.  Tenant shall have an on-going and
recurring right of first refusal (the “Right of First Refusal”) with respect to
up to approximately 41,000 rentable square feet of contiguous space on the 11th
floor of the Building (the “Refusal Space”). Tenant’s Right of First Refusal
shall be exercised as follows: when Landlord has a prospective tenant, other
than the existing tenant in the Refusal Space or any subtenant occupying the
Refusal Space (the “Prospect”), interested in leasing the Refusal Space,
Landlord shall advise Tenant (the “Advice”) of the size of the Refusal Space and
terms under which Landlord is prepared to lease the Refusal Space to such
Prospect and Tenant may lease the Refusal Space in its entirety only, under such
terms, by providing Landlord with written notice of exercise (the “Notice of
Exercise”) within seven (7) Business Days after the date of the Advice, except
that Tenant shall have no such Right of First Refusal and Landlord need not
provide Tenant with an Advice if:

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

1.        There is no Monetary Default or Material Non-Monetary Default under
the Lease beyond any applicable cure periods at the time that Landlord would
otherwise deliver the Advice; or

2.        The Premises, or any portion thereof consisting of 5,000 rentable
square feet or more is sublet (other than pursuant to a Permitted Transfer, as
defined in Article XII of the Lease), at the time Landlord would otherwise
deliver the Advice; or

3.        The Lease has been assigned (other than pursuant to a Permitted
Transfer or an Approved User) on the date Landlord would otherwise deliver the
Advice; or

4.        The Refusal Space is not intended for the exclusive use of Tenant, a
transferee pursuant to a Permitted Transfer or an Approved User during the Term;
or

5.        None of Tenant, a transferee pursuant to a Permitted Transfer or an
Approved User is occupying the Premises on the date Landlord would otherwise
deliver the Advice.

B.        Terms for Refusal Space.

1.        The term for the Refusal Space shall be not less than five (5) years
and shall commence upon the commencement date stated in the Advice and thereupon
such Refusal Space shall be considered a part of the Premises, provided that the
term of the Refusal Space expire on the later of (a) the fifth (5th) anniversary
of the commencement date set forth in the Advice or the expiration of the Term
of this Lease, as the same may be extended. Notwithstanding the terms of the
Advice, if Tenant timely and properly exercises its Right of First Refusal, then
the rent commencement date applicable to such Refusal Space (including Tenant’s
obligation to pay Additional Rent applicable to the Refusal Space) shall be not
less than one hundred twenty (120) days after Landlord delivers possession of
the Refusal Space to Tenant in accordance with the terms of the Refusal Space
Amendment (as defined below). Except as expressly provided herein, all other
terms stated in the Advice shall govern Tenant’s leasing of the Refusal Space
and, only to the extent that they do not conflict with the Advice, the terms and
conditions of the Lease shall apply to the Refusal Space, except Tenant shall
pay (i) Base Rent for the Refusal Space in accordance with the terms and
conditions of the Advice, and (ii) Additional Rent in accordance with the terms
of this Lease. In addition, at the time Tenant exercises its Refusal Right, if
required by Landlord, Tenant will post an additional letter of credit or other
security reasonably acceptable to Landlord. Tenant shall pay Base Rent and
Additional Rent for the Refusal Space in accordance with the terms and
conditions of the Advice.

2.        The Refusal Space (including improvements and personalty, if any)
shall be accepted by Tenant in its “as is” condition and as-built configuration
existing on the earlier of the date Tenant takes possession of the Refusal Space
or the date the

 

Exhibit E – Page 5



--------------------------------------------------------------------------------

term for such Refusal Space commences, unless the Advice specifies work to be
performed by Landlord in the Refusal Space, in which case Landlord shall perform
such work prior to delivering the Refusal Space to Tenant. If Landlord is
delayed delivering possession of the Refusal Space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the space, and the commencement of the term for
the Refusal Space shall be postponed until the date Landlord delivers possession
of the Refusal Space to Tenant free from occupancy by any party.

C.        Refusal Space Amendment.  If Tenant exercises its Right of First
Refusal, Landlord shall prepare an amendment (the “Refusal Space Amendment”)
adding the Refusal Space to the Premises on the terms set forth in this Section
II and the Advice and reflecting the changes in the Base Rent, Rentable Square
Footage of the Premises, Tenant’s Pro Rata Share and other appropriate terms. A
copy of the Refusal Space Amendment shall be sent to Tenant within a reasonable
time after Landlord’s receipt of the Notice of Exercise executed by Tenant, and,
upon Tenant’s reasonable approval of such amendment, which Tenant agrees to
promptly review and comment on and to work to finalize the same as quickly as
possible, Tenant shall promptly execute and return the Renewal Amendment to
Landlord. An otherwise valid exercise of the Right of First Refusal shall be
fully effective whether or not the Refusal Space Amendment is executed.

D.        Tenant’s Failure to Exercise Right of First
Refusal.    Notwithstanding anything herein to the contrary, if (i) Tenant was
entitled to exercise its Right of First Refusal, but failed to provide Landlord
with a Notice of Exercise within the seven (7) Business Day period provided in
paragraph A above, and (ii) Landlord does not enter into a lease for the Refusal
Space with the Prospect or any other prospect within a period of six (6) months
following the date of the Advice, Tenant shall once again have a Right of First
Refusal with respect to such Refusal Space. In addition, Tenant shall once again
have the Right of First Refusal with respect to the Refusal Space if, within
such six (6) month period, Landlord proposes to lease the Refusal Space to the
Prospect or any other prospect on terms that are substantially different than
those set forth in the Advice. For purposes hereof, the terms offered to a
Prospect shall be deemed to be substantially the same as those set forth in the
Advice as long as there is no more than a seven percent (7%) reduction in the
“bottom line” cost per rentable square foot of the Refusal Space to the Prospect
when compared with the “bottom line” cost per rentable square foot under the
Advice, considering all of the economic terms of the both deals, respectively,
including, without limitation, the net rent, any tax or expense escalation or
other financial escalation and any financial concessions.

E.        Termination of Right of First Refusal.  The rights of Tenant hereunder
with respect to the Refusal Space shall terminate and Landlord shall have no
further obligation to deliver an Advice to Tenant after May 31, 2019.

F.        Subordination.  Notwithstanding anything herein to the contrary,
Tenant’s Right of First Refusal is subject and subordinate to (i) the renewal or
extension rights of

 

Exhibit E – Page 6



--------------------------------------------------------------------------------

any tenant leasing all or any portion of the Refusal Space as of the Effective
Date, and (ii) the expansion rights (whether such rights are designated as a
right of first offer, right of first refusal, expansion option or otherwise)
currently granted to U.S. Bank.

 

III.

Termination Option

A.        Tenant shall have the right to accelerate the Termination Date
(“Acceleration Option”) of the Lease, with respect to the entire Premises only,
from November 30, 2025 to January 31, 2022 (the “Accelerated Termination Date”),
if:

1.        There is no Monetary Default or Material Non-Monetary Default under
the Lease past any applicable notice and cure period at the date Tenant provides
Landlord with an Acceleration Notice (hereinafter defined); and

2.        Tenant is subleasing more than fifty percent (50%) of the Premises
other than in connection with a Permitted Transfer or Approved User and such
sublease cannot be terminated on or before the Accelerated Termination Date; and

3.        The Lease has not been assigned (other than pursuant to a Permitted
Transfer or an Approved User, as each are defined in Article XII of the Lease)
on the date Tenant delivers its Acceleration Notice; and

4.        Landlord receives notice of acceleration (“Acceleration Notice”) on or
before February 1, 2021; and

5.        Tenant has not exercised its Right of First Refusal pursuant to
Section II above; and

6.        For a period of twelve (12) months following the Accelerated
Termination Date, Tenant will not lease sublease, license or occupy space in
another Class “A” building the Downtown Minneapolis Central Business District
for purposes of moving its business operations to such building.

B.        If Tenant exercises its Acceleration Option, Tenant, simultaneously
with delivery of the Acceleration Notice, shall pay to Landlord an amount equal
to the sum of (i) three (3) months of the then-current Base Rent and Tenant’s
Pro Rata Share of Expenses and Taxes; plus (ii) Four Million Eight Hundred
Ninety-Nine Thousand Seven Hundred Fifty-Two and 18/100 Dollars ($4,899,752.18)
(which amount represents the unamortized portion of concessions, commissions,
allowances, free rent or other expenses incurred by Landlord in connection with
the Premises, determined using an interest rate of 8% per annum.) (collectively,
the “Acceleration Fee”). The Acceleration Fee is payable as a fee in connection
with the acceleration of the Termination Date and not as a penalty. Tenant shall
remain liable for all Base Rent, Additional Rent and other sums due under the
Lease up to and including the Accelerated Expiration Date even though final
determination of such amounts and reconciliation of such amounts may occur
subsequent to the Accelerated Expiration Date so that Landlord shall have the

 

Exhibit E – Page 7



--------------------------------------------------------------------------------

right to reconcile Expenses in accordance with Section IV.B. of this Lease for
the calendar year in which the Accelerated Expiration Date occurs.

C.        If Tenant fails to deliver the Acceleration Fee to Landlord
simultaneously within the delivery of the Acceleration Notice, then Landlord, at
its option may (i) declare Tenant’s exercise of the Acceleration Option to be
null and void; or (ii) continue to honor Tenant’s exercise of its Acceleration
Option, in which case, Tenant shall remain liable for the payment of the
Acceleration Fee and for all Base Rent, Additional Rent and other sums due under
the Lease up to and including the Accelerated Termination Date in accordance
with paragraph B above.

D.        As of the date Tenant provides Landlord with an Acceleration Notice,
any unexercised rights or options of Tenant to renew the Term of the Lease or to
expand the Premises (whether expansion options, rights of first or second
refusal, rights of first or second offer, or other similar rights), and any
portion of the Improvement Allowance not claimed by Tenant in accordance with
the Lease as of such date, shall immediately be deemed terminated and no longer
available or of any further force or effect.

 

IV.

Parking.

A.        From and after the Rent Commencement Date, Landlord shall lease to
Tenant (or at Tenant’s election, Tenant’s designees), or cause the operator (the
“Operator”) of the Parking Garage to lease to Tenant (or at Tenant’s election,
Tenant’s designees), up to forty-two (42) unreserved parking spaces in the
Parking Garage (the “Unreserved Spaces”) and up to twenty (20) reserved parking
spaces (the “Reserved Spaces;” together with the Unreserved Spaces, the
“Spaces”) for the use of Tenant and its employees. Notwithstanding the
foregoing, Landlord, at any time and upon not less than thirty (30) days prior
written notice shall have the right to terminate up to ten (10) Unreserved
Spaces, provided Tenant has first priority in re-leasing such taken spaces as
they first become available. Not later than thirty (30) days prior to the Rent
Commencement Date, Tenant shall notify Landlord in writing of the number of
Spaces the Tenant desires to initially lease. Thereafter, Tenant shall provide
not less than thirty (30) days prior written notice to Landlord of any change to
the desired number of Spaces not to exceed the maximum number of Space described
above. Tenant (or the holder of a particular parking permit) shall pay to
Landlord or Operator on the first day of each calendar month during the Term a
monthly fee for each parking space at Landlord’s then-current monthly rate for
each of the Unreserved Spaces or Reserved Spaces, as applicable, plus applicable
tax thereon, as such rate may be adjusted from time-to-time to reflect the
then-current rate for parking in the Parking Garage. All permits for Spaces,
whether issued to Tenant or its designees, shall constitute an obligation of the
holder of each such permit independent of this Lease, and, subject to Section
XVI of this Lease as to which Landlord, Tenant and any such designee shall have
the benefit, no default thereunder by Landlord or the holder of such permit or
liability with respect thereto shall affect this Lease or any of Landlord’s or
Tenant’s rights or obligations hereunder, provided that Landlord may terminate
any individual permit for default thereunder in accordance with the provisions
thereof, provided that it shall first

 

Exhibit E – Page 8



--------------------------------------------------------------------------------

have given notice of such default to Tenant and an opportunity to cure the same
(but without obligation to do so) within ten (10) days thereafter. The form of
parking contract, if any, utilized by Landlord with respect to such permits (the
“Parking Agreement”) shall be subject to Tenant’s approval, which approval shall
not be unreasonably withheld so long as such form is consistent with this Lease.

B.        No deductions or allowances shall be made for days when Tenant or any
of its designees does not utilize the parking facilities or for Tenant utilizing
less than all of the Spaces. Tenant shall not have the right to lease or
otherwise use more than the number of reserved and unreserved Spaces set forth
above.

C.        Except for particular spaces and areas designated by Landlord or the
Operator for reserved parking, all parking in the Parking Garage and surface
parking areas serving the Building shall be on an unreserved, first-come,
first-served basis.

D.        Neither Landlord nor the Operator shall be responsible for money,
jewelry, automobiles or other personal property lost in or stolen from the
Parking Garage or the surface parking areas regardless of whether such loss or
theft occurs when the Parking Garage or other areas therein are locked or
otherwise secured. Except as caused by the negligence or willful misconduct of
Landlord and without limiting the terms of the preceding sentence, Landlord
shall not be liable for any loss or damage to persons using the Parking Garage
or automobiles or other property therein, it being agreed that, to the fullest
extent permitted by law, the use of the Spaces shall be at the sole risk of
Tenant and its employees.

E.        Landlord or its Operator shall have the right from time to time to
designate the location of the Spaces and to promulgate reasonable rules and
regulations regarding the Parking Garage, the surface parking areas, if any, the
Spaces and the use thereof, including, but not limited to, rules and regulations
controlling the flow of traffic to and from various parking areas, the angle and
direction of parking and the like. Tenant shall comply with all such rules and
regulations, all reasonable additions and amendments thereto, and the terms and
provisions of the Parking Agreement.

F.        Tenant shall not store any automobiles in the Parking Garage or on the
surface parking areas without the prior written consent of Landlord. Except for
emergency repairs, Tenant shall not perform any work on any automobiles while
located in the Parking Garage or on the Property. If it is necessary for Tenant
to leave an automobile in the Parking Garage or on the surface parking areas
overnight, Tenant shall provide Landlord with prior notice thereof designating
the license plate number and model of such automobile.

G.        Landlord or the Operator shall have the right to temporarily close the
Parking Garage or certain areas therein in order to perform necessary repairs,
maintenance and improvements to the Parking Garage or the surface parking areas,
if any.

 

Exhibit E – Page 9



--------------------------------------------------------------------------------

H.        Except in connection with a Permitted Transfer, Approved Users,
employees of Tenant, a transferee pursuant to a Permitted Transfer or an
Approved User or as otherwise approved by Landlord, Tenant shall not assign or
sublease any of the Spaces without the consent of Landlord. If Tenant violates
the previous sentence, then Landlord shall have the right to terminate this
Parking Agreement with respect to any such Spaces.

I.          Landlord may elect to provide parking cards or keys to control
access to the Parking Garage or surface parking areas, if any. In such event,
Landlord shall provide Tenant (and Tenant’s designees) with one card or key for
each Space that Tenant (or such designees) is leasing hereunder, provided that
Landlord shall have the right to require Tenant or its designees to place a
deposit on such access cards or keys and to pay a fee for any lost or damaged
cards or keys.

J.         If Tenant expands the size of the Premises, then Tenant shall be
entitled to a pro-rata increase in the number of Unreserved Spaces available for
lease calculated at a rate of one (1) space per 2,884 rentable square feet of
the expansion space. If and to the extent available in the Parking Garage from
time to time during the Term, Landlord will lease additional Spaces to employees
of Tenant on a first come, first served basis.

 

V.

Roof Space; Dish.

A.        From and after the Commencement Date, Tenant shall lease, at no
additional charge, space on the roof of the Building for the purpose of
operating and maintaining an existing 36 inch satellite dish (the “Dish”) in its
current location (the “Roof Space”). Landlord reserves the right to relocate the
Roof Space as reasonably necessary during the Term provided such relocation does
not materially and adversely affect the use, functionality or reception of the
Dish. Landlord’s designation shall take into account Tenant’s use of the Dish.
Tenant shall be solely responsible for obtaining and maintaining all necessary
governmental and regulatory approvals and for the cost of operating, maintaining
and removing the Dish. If at any time Landlord, in its sole discretion, deems it
necessary, Tenant shall provide and install, at Tenant’s sole cost and expense,
appropriate aesthetic screening, reasonably satisfactory to Landlord, for the
Dish (the “Aesthetic Screening”), provided, however, such Aesthetic Screening
does not materially and adversely affect the use, functionality or reception of
the Dish. In addition, Tenant, at Tenant’s sole cost, shall have the
non-exclusive right to use the Building’s riser space, shafts and telephone
closets for the sole purpose of installing, maintaining and operating telephone
lines, conduits and cables connecting the Premises to the Dish located within
the Roof Space.

B.        Landlord agrees that Tenant, upon reasonable prior written notice to
Landlord, shall have access to the roof of the Building and the Roof Space for
the purpose of maintaining, repairing and removing the Dish, the appurtenances
and the Aesthetic Screening, if any, all of which shall be performed by Tenant
or Tenant’s authorized representative or contractors, which shall be approved by
Landlord, at

 

Exhibit E – Page 10



--------------------------------------------------------------------------------

Tenant’s sole cost and risk. It is agreed, however, that only authorized
engineers, employees or properly authorized contractors of Tenant, FCC (defined
below) inspectors, or persons under their direct supervision will be permitted
to have access to the roof of the Building and the Roof Space. Tenant further
agrees to exercise firm control over the people requiring access to the roof of
the Building and the Roof Space in order to keep to a minimum the number of
people having access to the roof of the Building and the Roof Space and the
frequency of their visits.

C.        It is further understood and agreed that the installation,
maintenance, operation and removal of the Dish, the appurtenances and the
Aesthetic Screening, if any, is not permitted to damage the Building or the roof
thereof, or interfere with the use of the Building and roof by Landlord.
Landlord acknowledges that the Dish in its current location and configuration
does not interfere with Landlord’s use of the Building. Tenant agrees to be
responsible for any damage caused to the roof or any other part of the Building,
which may be caused by Tenant or any of its agents or representatives.

D.        In the event any of Tenant’s equipment causes any interference with
other tenants or occupants of the Building, Tenant will cooperate with Landlord
and such other tenant or occupant to correct the interference. Tenant shall not
be obligated to change frequencies or discontinue the use of Tenant’s Dish if
the interference with another building tenant or occupant relates to a dish or
other antenna installed after the date that Tenant’s Dish was installed.

E.        Tenant shall, at its sole cost and expense, and at its sole risk,
operate and maintain the Dish in a good and workmanlike manner, and in
compliance with all Building, electric, communication, and safety codes,
ordinances, standards, regulations and requirements, now in effect or hereafter
promulgated, of the Federal Government, including, without limitation, the
Federal Communications Commission (the “FCC”), the Federal Aviation
Administration (“FAA”) or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which the Building is located. Under this Lease, the Landlord and its agents
assume no responsibility for the licensing, operation and/or maintenance of
Tenant’s equipment. Tenant has the responsibility of carrying out the terms of
its FCC license in all respects. The Dish shall be connected to Landlord’s power
supply in strict compliance with all applicable Building, electrical, fire and
safety codes. Neither Landlord nor its agents shall be liable to Tenant for any
stoppages or shortages of electrical power furnished to the Dish or the Roof
Space because of any act, omission or requirement of the public utility serving
the Building, or the act or omission of any other tenant, invitee or licensee or
their respective agents, employees or contractors, or for any other cause beyond
the reasonable control of Landlord, and Tenant shall not be entitled to any
rental abatement for any such stoppage or shortage of electrical power. Neither
Landlord nor its agents shall have any responsibility or liability for the
conduct or safety of any of Tenant’s representatives, repair, maintenance and
engineering personnel while in or on any part of the Building or the Roof Space.

 

Exhibit E – Page 11



--------------------------------------------------------------------------------

F.        The Dish, the appurtenances and the Aesthetic Screening, if any, shall
remain the personal property of Tenant, and shall be removed by Tenant at its
own expense at the expiration or earlier termination of this Lease or Tenant’s
right to possession hereunder. Tenant shall repair any damage caused by such
removal, including the patching of any holes to match, as closely as possible,
the color surrounding the area where the equipment and appurtenances were
attached. Tenant agrees to maintain all of the Tenant’s equipment placed on or
about the roof or in any other part of the Building in proper operating
condition and maintain same in satisfactory condition as to appearance and
safety in Landlord’s sole discretion. Such maintenance and operation shall be
performed in a manner to avoid any interference with any other tenants or
Landlord. Tenant agrees that at all times during the Term, it will keep the roof
of the Building and the Roof Space free of all trash or waste materials produced
by Tenant or Tenant’s agents, employees or contractors.

G.        In light of the specialized nature of the Dish, Tenant shall be
permitted to utilize the services of its choice for installation, operation,
removal and repair of the Dish, the appurtenances and the Aesthetic Screening,
if any, subject to the reasonable approval of Landlord. Notwithstanding the
foregoing, Tenant must provide Landlord with prior written notice of any such
installation, removal or repair and coordinate such work with Landlord in order
to avoid voiding or otherwise adversely affecting any warranties granted to
Landlord with respect to the roof. If necessary, Tenant, at its sole cost and
expense, shall retain any contractor having a then existing warranty in effect
on the roof to perform such work (to the extent that it involves the roof), or,
at Tenant’s option, to perform such work in conjunction with Tenant’s
contractor. In the event the Landlord contemplates roof repairs that could
affect Tenant’s Dish, or which may result in an interruption of the Tenant’s
telecommunication service, Landlord shall formally notify Tenant at least 30
days in advance (except in cases of an emergency) prior to the commencement of
such contemplated work in order to allow Tenant to make other arrangements for
such service.

H.        Tenant shall not allow any provider of telecommunication, video, data
or related services (“Communication Services”) to locate any equipment on the
roof of the Building or in the Roof Space for any purpose whatsoever, nor may
Tenant use the Roof Space and/or Dish to provide Communication Services to an
unaffiliated tenant, occupant or licensee of another building, or to facilitate
the provision of Communication Services on behalf of another Communication
Services provider to an unaffiliated tenant, occupant or licensee of the
Building or any other building.

I.        Tenant acknowledges that Landlord may at some time establish a
standard license agreement (the “License Agreement”) with respect to the use of
roof space by tenants of the Building. Tenant, upon request of Landlord, shall
enter into such License Agreement with Landlord provided that such agreement
does not materially alter the rights of Tenant hereunder with respect to the
Roof Space.

J.        Tenant specifically acknowledges and agrees that the terms and
conditions of Article XIV of the Lease (Indemnity and Waiver of Claims) shall
apply with

 

Exhibit E – Page 12



--------------------------------------------------------------------------------

full force and effect to the Roof Space and any other portions of the roof
accessed or utilized by Tenant, its representatives, agents, employees or
contractors.

K.        If Tenant defaults under any of the terms and conditions of this
Section or the Lease, and Tenant fails to cure said default within the time
allowed by Article XX of the Lease, Landlord shall be permitted to exercise all
remedies provided under the terms of the Lease, including removing the Dish, the
appurtenances and the Aesthetic Screening, if any, and restoring the Building
and the Roof Space to the condition that existed prior to the installation of
the Dish, the appurtenances and the Aesthetic Screening, if any. If Landlord
removes the Dish, the appurtenances and the Aesthetic Screening, if any, as a
result of an uncured default, Tenant shall be liable for all costs and expenses
Landlord incurs in removing the Dish, the appurtenances and the Aesthetic
Screening, if any, and repairing any damage to the Building, the roof of the
Building and the Roof Space caused by the installation, operation or maintenance
of the Dish, the appurtenances, and the Aesthetic Screening, if any.

 

VI.

Storage Space.

A.        From and after the Rent Commencement Date, Tenant shall have the
right, subject to the terms and conditions of this Section VI, to lease the
storage and auxiliary spaces identified on Schedule E-1 attached hereto and made
a part hereof (the “Storage Space”). Landlord may prepare and Tenant will
execute a separate storage space agreement that is consistent with the terms of
this Section VI and otherwise mutually acceptable to Landlord and Tenant. Tenant
will pay rent for the Storage Space at an annual rate of Twelve and 00/100
Dollars ($12.00) per rentable square foot of the Storage Space (the “Storage
Space Rent”), except Tenant shall have no obligation to pay Landlord any rent
for the use of the space in the MPOP (as defined below). The Storage Space Rent
shall increase at a rate of Twenty-Five Cents ($0.25) per year on the first
anniversary of the Rent Commencement Date and each subsequent anniversary
thereafter (or, if a separate storage space agreement is entered into, on the
first anniversary of the commencement date of the separate storage space
agreement and each subsequent anniversary thereafter). The Storage Space Rent
shall be payable in monthly installments at the same times and in the same
manner as the payment of Rent under the Lease. The Storage Space will be leased
to and accepted by Tenant in its current “as is”, “as-built” condition, without
any obligation by Landlord to make any modifications or improvements to the
Storage Space.

B.        The Storage Rooms (as defined on Schedule E-1) shall be used by Tenant
for the storage of equipment, inventory or other non-perishable items normally
used in Tenant’s business, and for no other purpose whatsoever. Tenant agrees to
keep the Storage Rooms in a neat and orderly fashion and to keep all stored
items in cartons, file cabinets or other suitable containers. All items stored
in the Storage Rooms shall be elevated at least 6 inches above the floor on
wooden pallets, and shall be at least 18 inches below the bottom of all
sprinklers located in the ceiling of the Storage Rooms, if any. Tenant shall not
store anything in the Storage Rooms which is unsafe or which otherwise may
create a hazardous condition, or which may increase

 

Exhibit E – Page 13



--------------------------------------------------------------------------------

Landlord’s insurance rates, or cause a cancellation or modification of
Landlord’s insurance coverage. Without limitation, Tenant shall not store any
flammable, combustible or explosive fluid, chemical or substance nor any
perishable food or beverage products, except with Landlord’s prior written
approval. Landlord reserves the right to adopt and enforce reasonable rules and
regulations governing the use of the Storage Rooms from time to time. Upon
expiration or earlier termination of the Term of this Lease, Tenant shall
completely vacate and surrender the Storage Rooms to Landlord in the condition
that existed on the Effective Date, ordinary wear and tear excepted, broom-clean
and empty of all personalty and other items placed therein by or on behalf of
Tenant. Tenant’s sole access to Storage Room 3103A is through storage spaces
3103 and 3151, which Landlord leases to U.S. Bank. Landlord has been advised
that Tenant intends to continue to access Storage Room 3103A through storage
spaces 3103 and 3151 during the Term of this Lease and any extension thereof
subject to the consent of U.S. Bank. Tenant acknowledges and agrees that
Landlord will have no liability to Tenant in the event U.S. Bank restricts or
prevents Tenant’s access to or use of Storage Room 3103A. If U.S Bank restricts
or prevents Tenant’s access to or use of Storage Room 3103A, on not less than
thirty (30) days written notice to Landlord, this Lease shall be terminated with
respect to Storage Room 3103A.

C.        All terms and provisions of the Lease shall be applicable to the
Storage Rooms, including, without limitation, Article XIV (Indemnity and Waiver
of Claims) and Article XV (Tenant’s Insurance), except that, with respect to the
Storage Rooms, Tenant shall not be obligated to pay any Rent (except as provided
in Paragraph A of this Section VI), Landlord need not supply air-cooling, heat,
water, janitorial service, cleaning, passenger or freight elevator service,
window washing or electricity to the Storage Rooms and Tenant shall not be
entitled to any allowances, rent credits, or expansion rights with respect to
the Storage Rooms. Landlord shall not be liable for any theft or damage to any
items or materials stored in the Storage Rooms, it being understood that Tenant
is using the Storage Rooms at its own risk. The Storage Rooms shall not be
included in the determination of Tenant’s Pro Rata Share under the Lease nor
shall Tenant be required to pay Expenses in connection with the Storage Rooms.

D.        At any time and from time to time, Landlord shall have the right, on
not less than sixty (60) days prior written notice to Tenant, to relocate the
Storage Rooms to a new location in the Building which shall be no smaller than
the square footage of the Storage Rooms. Landlord shall pay the direct,
out-of-pocket, expenses of such relocation.

E.        With respect to the Auxiliary Rooms (as defined on Schedule E-1),
Landlord shall deliver the Auxiliary Rooms in their current “as is” condition
and configuration, which shall include the levels and capacities of power,
cooling and other mechanical equipment which are allocated to or used by Tenant
as of the Effective Date. All terms and provisions of this Lease shall be
applicable to the Auxiliary Rooms, including, without limitation, Article XIV
(Indemnity and Waiver of Claims) and Article XV (Tenant’s Insurance), except
that Tenant shall not be obligated to pay any Rent (except

 

Exhibit E – Page 14



--------------------------------------------------------------------------------

as provided in Paragraph A of this Section VI) and Tenant shall not be entitled
to any allowances, rent credits, or expansion rights with respect to the
Auxiliary Rooms. Tenant may also use the Auxiliary Rooms for storage space
purposes and/or such other installations relating to Tenant’s use of the
Premises in compliance with the terms of the Lease. Without limitation to the
other requirements of the Lease, Landlord and Tenant acknowledge and agree that
(a) as of June 1, 2014, the major point of presence room located on Floor
Parking Level One (P1) of the Building (the “MPOP”) shall be included in the
definition of Common Areas, (b) Tenant’s right to use space in the MPOP are
non-exclusive and in common with Landlord and other Building occupants, and
(c) Tenant may use space in the MPOP for the purpose of maintaining, operating
and replacing, from time to time, telephone, data, cabling, hubs (including a
fiber optics hub), switches, and other telecommunications items and equipment;
provided, however, Tenant shall not have the right to install any additional
equipment or expand the existing equipment in the MPOP (collectively,
“Communications Equipment”). Tenant acknowledges that the Communications
Equipment in the MPOP is not secured and Landlord shall have no liability to
cause the Communications Equipment to be secured or for any damage to or
tampering with any of the Communications Equipment. Further, Tenant also has
certain Communications Equipment located in storage room P1B01 (the “APOP Room”)
which Landlord leases to U.S. Bank. Landlord has been advised that Tenant
intends to use space in APOP room during the Term of this Lease and any
extensions thereof subject to the consent of U.S. Bank. Tenant acknowledges and
agrees that Landlord will have no liability to Tenant in the event U.S. Bank
restricts or prevents Tenant’s access to or use of the APOP Room. The Auxiliary
Rooms shall not be included in the determination of Tenant’s Pro Rata Share
under this Lease nor shall Tenant be required to pay Expenses in connection with
the Auxiliary Rooms.

F.        At any time during the Term, Tenant may surrender any of the Storage
Spaces to Landlord in accordance with the terms of this Lease on not less than
thirty (30) days prior written notice to Landlord.

G.        If Tenant assigns the Lease or sublets all or any part of the Premises
(other than in connection with a Permitted Transfer, as defined in Article XII
of the Lease or to an Approved User), Landlord, at its option, on thirty
(30) days notice to Tenant, may terminate Tenant’s rights to a that percentage
of the Storage Rooms that is equal to the percentage of the Premises that is
sublet (rounded to the nearest 25th percent). Additionally, notwithstanding
anything set forth in Article XII of the Lease to the contrary, except in
connection with a Permitted Transfer, Approved User or other Transfer approved
by Landlord, Tenant shall not, without the prior written consent of Landlord,
which consent may be withheld in Landlord’s sole discretion, assign, sublease,
transfer or encumber the Storage Rooms or grant any license, concession or other
right of occupancy or permit the use of the Storage Space by any party other
than Tenant.

 

Exhibit E – Page 15



--------------------------------------------------------------------------------

VII.

Signage.

Subject to compliance with all applicable governmental and quasi-governmental
approvals therefor, Tenant shall be entitled to retain the existing Building
standard signage on the lobby directory board and outside Tenant’s Premises and
all signage installed as of the Effective Date within the Building, on the
exterior of the Building and in the skyways connected to the Building depicting
Tenant’s name and/or corporate logo, including, without limitation, Tenant’s
reader board in the lobby of the Building (collectively, the “Existing
Signage”). Any subsequent modifications to the Existing Signage shall be subject
to Landlord’s prior consent, which shall not be unreasonably withheld,
conditioned or delayed, and, if such consent is granted, shall be made, at
Tenant’s expense, by Landlord at Landlord’s then current charges for such
modifications. Tenant shall pay all annual and other permit fees for the
Existing Signage. Tenant shall, at Tenant’s sole cost and expense, maintain and
keep the Existing Signage in good condition, order and repair consistent with a
first class Building. If at any time during the Term Tenant elects to remove the
Existing Signage, Tenant, at Tenant’s sole cost and expense shall repair and
restore any damage to the Building, the skyways or any portion of the Building
or skyways caused by such removal. Prior to termination of this Lease, Tenant
shall remove all of the Existing Signage and repair and restore any damage to
the Building caused by such removal.

Provided Tenant, at Tenant’s sole cost and expense, receives all necessary
governmental and quasi-governmental approvals therefor and subject to the prior
written approval of U.S. Bank, Landlord will allow Tenant to erect a sign on the
exterior of the Building, in a location designated by Landlord, which sign shall
be Tenant’s name, “subordinate” to Landlord’s building designation sign and
other signs located on the Building. Tenant shall pay all annual and other
permit fees therefor, shall pay all costs of maintenance thereof, shall keep
same in good condition, order and repair at its sole cost and expense, shall
remove same prior to termination of this Lease, and shall repair and restore any
damage to the Building caused by such installation and/or removal. Any such
sign, and the display of Tenant’s name thereon, shall also be subject to the
terms of any restrictive covenants applicable thereto and all applicable laws,
ordinances and regulations.

If, at any time during the Term, Landlord constructs or installs a monument or
free-standing sign inside or outside of the Building for the purpose of
identifying multiple Building tenants, then Tenant shall have the right, at
Tenant’s sole cost and expense, to include Tenant’s name thereon. Any costs of
upkeep or maintenance or repair of Tenant’s name on the monument or
free-standing sign, and all reasonably prorated costs of the upkeep and
maintenance and repair of the sign, shall be paid by Tenant. It is understood
that the display of Tenant’s name on any monument or free-standing sign shall be
subject to the reasonable approval of Landlord as to location, graphics, size,
color and style, it being agreed that Tenant’s standard logo and graphics as of
the Effective Date shall be acceptable to Landlord, but any modification to such
logo or graphics shall be subject to Landlord’s review and reasonable approval.
It is

 

Exhibit E – Page 16



--------------------------------------------------------------------------------

acknowledged that the location of Tenant’s name on such sign (for example,
whether Tenant’s name is above or below the name of other tenants in the
Building), the total amount of space on such sign allocated to Tenant, the
maximum size of letters to be placed on such sign, the graphics, color and style
of the letters or the sign itself, and other similar determinations shall be
made by Landlord in its sole discretion; provided, however, Tenant’s signage
shall generally be substantially equal in size to other tenants in the Building
occupying substantially the same amount of rentable square footage as Tenant.
Without limiting the generality of the previous sentence, in no event will
Landlord place signage of (a) RBC Dain Rauscher (its parent or any of its
subsidiaries or affiliates), or (b) any tenant or occupant engaged in or
operating a Financial Services Business (as defined below) that leases the same
or less rentable square footage in the Building than the rentable square footage
leased by Tenant at such time, in a higher position on the monument sign than
Tenant’s signage or permit such signage to be larger in size to Tenant’s
signage. Any such sign, and the display of Tenant’s name thereon, shall be
subject to the terms of any restrictive covenants applicable thereto and all
applicable laws, ordinances and regulations. Tenant shall pay all annual and
other permit fees for its name on the monument or free-standing sign. Prior to
termination of this Lease Landlord will remove, at Tenant’s sole cost and
expense (including costs and expenses related to repair and/or restoration of
any damage to the sign caused by such removal). Any such sign, and the display
of Tenant’s name thereon, shall also be subject to the terms of any restrictive
covenants applicable thereto and all applicable laws, ordinances and
regulations.

Landlord will not, without Tenant’s prior consent, in Tenant’s sole but
reasonable discretion, install in the Building lobby or any other location on
the first (1st) floor of the Building (except on the Building’s directory
board), any signage or graphics of RBC Dain Rauscher (its parent or any of its
subsidiaries or affiliates) or any tenant or occupant engaged in or conducting a
Financial Services Business that leases the same or less rentable square footage
in the Building than the rentable square footage leased by Tenant at such time.
For purposes of this Lease, “Financial Services Business” means any of the
following entities (and any of their parent, subsidiaries or affiliates):
Houlihan Lokey, Jefferies Group Inc., RBC Dain Rauscher, Lazard Ltd. and Stifel
Nicolaus.

Except in connection with a Permitted Transfer or an Approved User or other
Transfer approved by Landlord, if Tenant subleases all or a portion of the
Premises or assigns its rights under this Lease, Tenant’s rights under this
Section VII shall terminate and be of no further force or effect.

 

VIII.

Client Elevator.

During the Term, Tenant shall continue to have the use of the existing “client”
elevator which has capacity to serve floors 1 through 13 in the Building, but,
as of the Effective Date is only serving floors 1 – 9 of the Building. Tenant
shall have the right, in Tenant’s discretion and at Tenant’s sole cost and
expense (including, without limitation, installation of additional signage,
programming of Building or elevator systems or

 

Exhibit E – Page 17



--------------------------------------------------------------------------------

equipment or other modifications to any Building or elevator systems), to expand
Tenant’s use of the client elevator to any other floor(s) the client elevator
serves and which is occupied by Tenant. Landlord reserves the right to rename
the elevator bank served by Tenant to provide for common use.

 

Exhibit E – Page 18



--------------------------------------------------------------------------------

SCHEDULE E-1

STORAGE ROOMS AND AUXILIARY ROOMS

 

 

Premises    Type    SF 3103A    Storage    1,000 P3B21    Storage    1,089
LD-EGR    Auxiliary    745 P1-Tank Room    Auxiliary    87 MPOP    Auxiliary   
--

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

EXHIBIT “F”

OPEN ITEM - TENANT’S REVISIONS TO SNDA HAVE BEEN FORWARDED TO

LANDLORD’S LENDER AND WE ARE AWAITING A RESPONSE

FORM OF SNDA

LOAN NO.                         

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (the “Agreement”)
is dated as of the                      day of                             ,
200  , between ING Clarion Capital Loan Services, LLC as Special Servicer on
behalf of                             , as trustee for the registered holders of
                                 Commercial Mortgage Pass-Through Certificates,
Series                      (“Lender”), Wells REIT – 800 Nicollett Avenue Owner,
LLC, a Delaware limited liability company (“Landlord”) and Piper Jaffray & Co.,
a Delaware corporation (“Tenant”).

RECITALS

A.        Tenant is the tenant under a certain lease (the “Lease”) dated
                    , 2012, with Landlord, of premises described in the Lease
(the “Premises”) located in a certain office building known as U.S. Bancorp
Center located in Minneapolis, Minnesota, which is more particularly described
in Exhibit A attached hereto and made a part hereof (such office building,
including the Premises, is hereinafter referred to as the “Property”).

B.        This Agreement is being entered into in connection with a mortgage
loan (the “Loan”) held by Lender to Landlord, secured by, among other things:
(a) a first mortgage, deed of trust or deed to secure debt on and of the
Property (the “Mortgage”) to be recorded with the registry or clerk of the
county in which the Property is located; and (b) a first assignment of leases
and rents on the Property (the “Assignment of Leases and Rents”) and recorded in
the records of Hennepin County, Minnesota. The Mortgage and the Assignment of
Leases and Rents are hereinafter collectively referred to as the “Security
Documents”.

C.        Tenant acknowledges that Lender will rely on this Agreement in
consenting to Landlord executing the Lease.

AGREEMENT

For mutual consideration, including the mutual covenants and agreements set
forth below, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

  1.        Subject to the terms of this Agreement, Tenant agrees that the Lease
is and shall be subject and subordinate to the Security Documents and to all
present or future advances under the obligations secured thereby and all
renewals, amendments, modifications,



--------------------------------------------------------------------------------

consolidations, replacements and extensions of the secured obligations and the
Security Documents, to the full extent of all amounts secured by the Security
Documents from time to time. Said subordination is to have the same force and
effect as if the Security Documents and such renewals, modifications,
consolidations, replacements and extensions thereof had been executed,
acknowledged, delivered and recorded prior to the Lease, any amendments or
modifications thereof and any notice thereof.

2.        Lender agrees that, if the Lender exercises any of its rights under
the Security Documents, including an entry by Lender pursuant to the Mortgage or
a foreclosure of the Mortgage, Lender shall not disturb Tenant’s right of quiet
possession of the Premises or otherwise interfere with Tenant’s rights and
privileges under the terms of the Lease so long as Tenant is not in material
default beyond any applicable grace period of any term, covenant or condition of
the Lease.

3.        Tenant agrees that, in the event of a foreclosure of the Mortgage by
Lender or the acceptance of a deed in lieu of foreclosure by Lender or any other
succession of Lender to fee ownership, Tenant will attorn to and recognize
Lender as its landlord under the Lease for the remainder of the term of the
Lease (including all extension periods which have been or are hereafter
exercised) upon the same terms and conditions as are set forth in the Lease, and
Tenant hereby agrees to pay and perform all of the obligations of Tenant
pursuant to the Lease. So long as the Lease is in full force and effect and
Tenant is not in material default under the Lease beyond any applicable cure
period, Lender shall not name or join Tenant as a defendant in any exercise of
Lender’s rights and remedies arising from a default by Landlord under Security
Documents unless applicable law requires Tenant to be made a party thereto as a
condition to proceeding against Landlord or pursuing such rights and remedies.
In the later case, Lender may join Tenant as a defendant in such action only for
such purpose and not to terminate the Lease or otherwise adversely affect
Tenant’s rights under the Lease or this Agreement in such action.

4.        Tenant agrees that, in the event Lender succeeds to the interest of
Landlord under the Lease, Lender shall not be:

(a)        liable for any act or omission of any prior Landlord (including,
without limitation, the then defaulting Landlord), or

(b)        subject to any defense or offsets which Tenant may have against any
prior Landlord (including, without limitation, the then defaulting Landlord),
except as my otherwise be provided in the Lease, or

(c)        bound by any payment of rent or additional rent which Tenant might
have paid for more than one month in advance of the due date under the Lease to
any prior Landlord (including, without limitation, the then defaulting
Landlord), except for any rents or other sum required by the Lease to be paid
more than one month in advance, or

(d)        bound by any obligation to make any payment to Tenant which was
required to be made prior to the time Lender succeeded to any prior Landlord’s
interest, provided

 

2



--------------------------------------------------------------------------------

that the foregoing shall not preclude Tenant from exercising any remedies
provided for such non-payment under the Lease, or

(e)        accountable for any monies deposited with any prior Landlord
(including security deposits), except to the extent such monies are actually
received by Lender, or

(f)        bound by any amendment or modification of the Lease made without the
consent of Lender.

5.        Tenant hereby agrees to give to Lender copies of all notices of
Landlord default(s) under the Lease in the same manner as, and whenever, Tenant
shall give any such notice of default to Landlord, and no such notice of default
shall be deemed given to Landlord unless and until a copy of such notice shall
have been so delivered to Lender. Lender shall have the right to remedy any
Landlord default under the Lease, or to cause any default of Landlord under the
Lease to be remedied in the time allotted to Landlord in the Lease to cure such
default. Tenant shall accept performance by Lender of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord. Lender shall have the right,
without Tenant’s consent, to foreclose the Mortgage or to accept a deed in lieu
of foreclosure of the Mortgage or to exercise any other remedies under the
Security Documents.

6.        Tenant hereby consents to the Assignment of Leases and Rents from
Landlord to Lender in connection with the Loan. Tenant acknowledges that the
interest of the Landlord under the Lease is to be assigned to Lender solely as
security for the purposes specified in said assignments, and Lender shall have
no duty, liability or obligation whatsoever under the Lease or any extension or
renewal thereof, either by virtue of said assignments or by any subsequent
receipt or collection of rents thereunder, unless Lender shall specifically
undertake such liability in writing or unless Lender or its designee or nominee
becomes, and then only with respect to periods in which Lender or its designee
or nominee becomes, the fee owner of the Premises. Tenant agrees that upon
receipt of a written notice from Lender of a default by Landlord under the Loan,
Tenant will thereafter, if requested by Lender, pay rent to Lender in accordance
with the terms of the Lease. Tenant shall be entitled to rely on such notice
without any obligation to further inquire as to whether Landlord is in default
under the Security Documents, and Landlord hereby waives any and all claims of
every kind against Tenant for any payments of rent made to Lender after the date
Tenant receives such notice.

7.        The Lease shall not be assigned by Tenant, modified, amended or
terminated (except a termination or assignment that is permitted in the Lease)
without Lender’s prior written consent in each instance.

8.        Any notice, election, communication, request or other document or
demand required or permitted under this Agreement shall be in writing and shall
be deemed delivered on the earlier to occur of (a) receipt or (b) the date of
delivery, refusal or nondelivery indicated on the return receipt, if deposited
in a United States Postal Service Depository, postage prepaid, sent certified or
registered mail, return receipt requested, or if sent via a recognized
commercial courier service providing for a receipt, addressed to Tenant or
Lender, as the case may be, at the following addresses:

 

3



--------------------------------------------------------------------------------

If to Tenant:

  

Piper Jaffray & Co.

  

800 Nicollet Mall, Suite             

  

Minneapolis, MN 55402

  

Attn: Real Estate and Contract Management

If to Landlord:

  

Wells REIT – 800 Nicollett Avenue Owner, LLC

  

c/o Piedmont Office Realty Trust, Inc.

  

11695 Johns Creek Parkway, Suite 350

  

Johns Creek, GA 30097

  

Attn: Mr. Carroll A. “Bo” Reddic IV, Executive Vice

  

President, Real Estate Operations

If to Lender:

  

[Master Servicer]

  

[Master Servicer’s Address]

9.        The term “Lender” as used herein includes any successor or assign of
the named Lender herein, including without limitation, any co-lender at the time
of making the Loan, any purchaser at a foreclosure sale and any transferee
pursuant to a deed in lieu of foreclosure, and their successors and assigns, and
the terms “Tenant” and “Landlord” as used herein include any successor and
assign of the named Tenant and Landlord herein, respectively; provided, however,
that such reference to Tenant’s or Landlord’s successors and assigns shall not
be construed as Lender’s consent to any assignment or other transfer by Tenant
or Landlord.

10.        If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

11.        Neither this Agreement nor any of the terms hereof may be terminated,
amended, supplemented, waived or modified orally, but only by an instrument in
writing executed by the party against which enforcement of the termination,
amendment, supplement, waiver or modification is sought.

This Agreement shall be construed in accordance with the laws of the state of in
which the Property is located.

The person executing this Agreement on behalf of Tenant is authorized by Tenant
to do so and execution hereof is the binding act of Tenant enforceable against
Tenant.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

Witness the execution hereof as of the date first above written.

 

 

LENDER:

       

                        ., as trustee for the registered

    

holders of                                          ,

    

Commercial Mortgage Pass Through

    

Certificates, Series                         

    

By: ING Clarion Capital Loan Services,

    

LLC, as Special Servicer

    

By:                                                                      

    

Name:

    

Title:

 

STATE OF

  

)

     

) SS.

  

COUNTY OF

  

)

  

On                             , 200  , personally appeared before me the above
named                                                      , a
                     of ING Clarion Capital Loan Services, LLC, in such limited
liability company’s capacity as Special Servicer for                          as
Trustee for                              and acknowledged the foregoing to be
the free act and deed of said limited liability company as Special Servicer on
behalf of and as the free act and deed of                          as Trustee
for                                         .

 

   

                                                                              

     

Notary Public

     

My commission expires:         

 

[Signatures continue on next page]



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

 

TENANT:

 

  PIPER JAFFRAY & CO.

   

  By:                                                                     

   

Name:

   

Title:

 

 

STATE OF MINNESOTA

  

    )

    

    ) ss.

 

COUNTY OF HENNEPIN

  

    )

 

The foregoing instrument was acknowledged before me this          day of
                    , 2012, by                             , the
                                 of Piper Jaffray & Co., a Delaware corporation,
on behalf of said corporation.

 

 

                                                                         
                

 

Notary Public

[Signatures continue on next page]



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

 

LANDLORD

 

WELLS REIT – 800 NICOLLETT

   

AVENUE OWNER, LLC

   

By:                                          
                                   

   

Name:

   

Title:

 

 

STATE OF

  

)

     

) SS.

  

COUNTY OF

  

)

  

On                             , 200  , personally appeared before me the above
named                                                      , a
                     of ING Clarion Capital Loan Services, LLC, in such limited
liability company’s capacity as Special Servicer for                          as
Trustee for                              and acknowledged the foregoing to be
the free act and deed of said limited liability company as Special Servicer on
behalf of and as the free act and deed of                          as Trustee
for                                         .

 

   

                                                                     

     

Notary Public

     

My commission expires:                     

 



--------------------------------------------------------------------------------

Exhibit A

The Property

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

EXHIBIT G

HVAC STANDARDS

Based on Tenant’s floor load and electrical capacities existing on the Effective
Date (and after the Initial Alterations), Landlord will supply HVAC during
Normal Business Hours to maintain conditions inside the Premises at the stated
outside design conditions:

 

  a) Summer - Outdoor conditions 92° Fahrenheit dry bulb, 75° Fahrenheit wet
bulb (2-1/2% coincidence); indoor conditions 75° Fahrenheit dry bulb, 50%
relative humidity maximum.

 

  b) Winter - Outdoor conditions minus 20° Fahrenheit dry bulb; 72° Fahrenheit
dry bulb inside, minimum relative humidity 25%. Landlord shall take appropriate
corrective action should minimum relative humidity drop below 25%

 

  c) Landlord shall operate the HVAC system to achieve a space temperature of
72° Fahrenheit dry bulb inside whenever possible.

 

  d) Outside ventilation air shall be provided, and all HVAC services shall be
provided, monitored, adjusted and balanced, in accordance with the higher
standard of (i) ASHRE Standard 62-89R (Ventilation for Acceptable Indoor Air
Quality), or (ii) such successor standard as is in effect on the date hereof.
Minimum outside air shall be actively controlled in accordance with the actual
building population.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

EXHIBIT F

JANITORIAL SPECIFICATIONS

 

ENTRANCES    Dust all horizontal surfaces      Daily    Dust all furniture,
fixtures, equipment and accessories      Daily    Vacuum walk-off mats, extract
as needed      Daily    Dust mop all hard surface floors with treated dust mop
     Daily    Spot mop entire area      Daily    Clean and polish bright metal
work      Daily    Clean both sides of glass doors, including revolving doors   
  Daily    Clean both sides of lobby lowest pane exterior front glass      Daily
   Detail clean threshold plates removing all visible soil      Daily    LOBBY
AND SKYWAY LEVEL    Empty all waste receptacles      Daily    Dust all
horizontal surfaces      Daily    Vacuum walk-off mats, extract as needed     
Daily    Dust/damp mop all hard surface floors as required      Daily    Machine
scrub floors including skyway to Macy’s      Daily    Clean retail corridor
including restroom      Daily    Wipe clean glass wall over looking lobby and
sliding doors to skyways removing all smudges.      Daily    Dust all low reach
areas      Weekly    Dust hanging artwork      Weekly    Spot clean all
horizontal and vertical surfaces removing fingerprints, smudges and stains     
Weekly    Maintain lobby floor as recommended by manufacturer    OFFICE AREA   
Empty all waste receptacles, clean and reline as needed*      Daily    Remove
recycling material as needed      Daily    Wash and sanitize all drinking
fountains      Daily    Vacuum walk-off mats, main reception areas and all main
traffic areas as needed      Daily    Spot vacuum all carpeted areas as needed
     Daily    Spot mop spillage in uncarpeted areas      Daily    Dust mop all
hard surface floors      Daily    Spot mop spillage in uncarpeted areas     
Daily    Spot clean all horizontal and vertical surfaces removing fingerprints,
smudges and stains in main traffic areas      Daily    Spot clean all horizontal
and vertical surfaces removing fingerprints, smudges and stains all other areas
     Weekly    Dust all horizontal surfaces      Weekly   

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

Dust all low reach areas      Weekly Fully vacuum all carpets      Weekly Damp
wipe and polish all glass furniture tops      Weekly Remove scuff marks on
floors and floor base      Weekly Dust and wipe clean with damp or treated cloth
all office furniture, files cabinets and cubicle partition tops  

Bi-Monthly

Dust and wipe clean chair bases and arms, telephones, cubicle shelves, window
sills re-lite ledges and all other horizontal surfaces to maintain a clean
appearance (DO NOT MOVE PAPERS)    Monthly Edge vacuum all carpeted area  
Monthly or as needed Dust and clean all air vents   Monthly or as needed Dust
all blinds      Bi-Annually Strip ash all interior glass excluding windows     
Bi-Annually Strip hard surface floor and re-coat      Annually

* Note that Tenant currently receives every-other day trash/recycling desk- side
pick up throughout all workstations in the Premises.

 

RESTROOMS    Refill all dispensers, empty trash, clean and sanitize all restroom
fixtures, wipe all counters, clean mirrors, wipe chrome, spot wipe partitions,
sweep and damp mop floors using a germicidal cleaner including around toilet
bowls and under urinals      Daily    Wash and disinfect all basins, urinals,
bowls (cleaning underside of rim) and fixtures using scouring powder to remove
stains      Daily    Wash both sides of all toilet seats with soap and / or
disinfectant      Daily    Clean flush-o-meters. Piping, toilet seat hinges and
other metal      Daily    Damp wipe all partitions, walls, doors and dispensers
as needed      Daily    Flush water through P-trap to ensure elimination of odor
     Weekly    Machine scrub all restroom floors using germicidal detergent     
Monthly    Strip wash all partitions and ceramic tile walls      Monthly    Dust
and clean all return air vents      Monthly    ELEVATOR CARS    Clean and polish
elevator bright work      Daily    Detail clean threshold plates, tracks and
door edges removing all visible soil      Daily    Completely clean and vacuum
carpeted elevator (Included edges)      Daily    Dust ceiling light lenses     
Daily    Spot clean carpet as needed      Daily    Hot water extract carpeting
     Monthly    ESCALATORS    Thoroughly dust and damp wipe or polish sides of
escalator      Daily    Clean escalator landings and stairway      Daily   
Clean handrails      Daily    Spot clean escalator glass      Daily    Use
escalator cleaner (building owned) to clean escalator tracks      Weekly   

 

- 2 -



--------------------------------------------------------------------------------

Completely clean escalator glass      Weekly   

BREAK/LUNCH ROOMS / COFFEE STATIONS / CONFERENCE ROOMS

 

Empty all waste receptacles and remove trash to designated area

     Daily    Clean and wipe sinks and counters      Daily    Vacuum carpeted
floors, spot clean and edge      Daily    Dust mop all hard surface floors with
treated dust mop      Daily    Damp mop entire area      Daily    Clean
conference room tables of all remaining food items      Daily    Damp wipe all
conference room tables.      Daily    Arrange all conference and break room
chairs as needed.      Daily    Dust high and low areas (pictures, clocks,
partition tops, etc.)      Weekly    Damp wipe all chairs      Weekly    Machine
scrub hard surface floors      Monthly    Hard Surface floors waxed and buffed
     Monthly    Dust all blinds      Bi-annually    FREIGHT ELEVATOR    Damp mop
elevator and all freight port      Daily    Spot clean all horizontal and
vertical surfaces, removing fingerprints, smudges and stains      Daily    Wipe
all elevator cab walls to remove dust, visible soil and stains      Daily   
Spot clean all metal elevator doors and threshold plates      Weekly    Machine
scrub freight elevator lobby floors      Monthly    Strip and refinish elevator
lobby floors      Annually    STAIRWELLS    Pick up all obvious litter     
Daily    Dust mop stairs, dust railings, ledges and spot clean      Weekly   
Damp mop stairs, dust railings, ledges and spot clean      Monthly    Dust all
pipes, lights, and signage      Quarterly   

 

- 3 -